    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 1 of 117




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


BROCK FREDIN,
                                               Case No. 17-CV-3058
                     Plaintiff,

       --against--

LINDSEY MIDDLECAMP
                                               DECLARATION OF BROCK FREDIN

                     Defendants.




BROCK FREDIN,
                                               Case No. 18-CV-466
                     Plaintiff,

       --against--

GRACE MILLER,                                  DECLARATION OF BROCK FREDIN
CATHERINE SCHAEFER


                     Defendants.



STATE OF WISCONSIN                 }
                                   ss:
COUNTY OF SAINT CROIX              }

      BROCK FREDIN, being duly sworn, deposes and says:

      1.     I am the Plaintiff in the above-captioned proceeding. I submit this second

declaration in support of opposition to summary judgement. For the reasons stated herein

and within my memorandum of law dated August 21, 2020, Defendants motion for

summary judgement should be denied in its entirety.



                                           1
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 2 of 117




      2.      The state court cases in Ramsey County District Court underlying this

proceeding are provided as follows:

              •   Middlecamp v. Fredin, Case No: 62-HR-CV-17-233
              •   Middlecamp v. Fredin, Case No: 62-HR-CV-19-621
              •   Miller v. Fredin, 62-hr-cv-16-46
              •   Miller v. Fredin, 62-hr-cv-18-202
              •   Schaefer v. Fredin, 62-hr-cv-16-411
              •   Schaefer v. Fredin, 62-hr-cv-18-527
              •   State of MN. v. Brock Fredin, 62-CR-17-3156
              •   State of MN. v. Brock Fredin, 62-CR-18-157

                      AUTHENTICATION OF DOCUMENTS

      3.      Attached hereto as Exhibit A is a true and correct copy of the email dated

January 24, 2017 executed by Lindsey Middlecamp to Mary Ellen Heng.

      4.      Attached hereto as Exhibit B is a true and correct copy of the email dated

January 24, 2017 executed by Mary Ellen Heng to Tara Patet.

      5.      Attached hereto as Exhibit C is a true and correct copy of the email dated

January 24, 2017 executed by David McCabe to Mary Ellen Heng, Tara Patet, and Lindsey

Middlecamp.

      6.      Attached hereto as Exhibit D is a true and correct copy of the email dated

January 24, 2017 executed by Lindsey Middlecamp to Tara Patet.

      7.      Attached hereto as Exhibit E is a true and correct copy of Lindsey

Middlecamp’s @CardsAgstHrsmt tweet concerning me dated January 24, 2017.

      8.      Attached hereto as Exhibit F is a true and correct copy of Facebook posts

published on April 4, 2017 identifying Lindsey Middlecamp as the identity behind

@CardsAgstHrsmt.


                                           2
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 3 of 117




       9.    Attached hereto as Exhibit G is a true and correct copy of April 13 and 14th,

2017 emails between Minneapolis City Attorney Office Officials disclosing my April 13,

2017 Facebook post identifying Lindsey Middlecamp as the creator of @CardsAgstHrsmt.

       10.   Attached hereto as Exhibit H is a true and correct copy of emails between

Paula Kruchowski and Thomas Miller requesting that Thomas Miller do lookups on me.

       11.   Attached hereto as Exhibit I is a true and correct copy of a text message

entered within Saint Paul Police Complaint Number 17280176 originating from Catherine

Schaefer.

       12.   Attached hereto as Exhibit J is a true and correct copy of a Minneapolis

Police Public Record Service emails April 2018 – October 15, 2019 emails between

workers Kyle H. MacDonald, Lisa Lamor, and Mary ZenZen, and Roger Hagedorn

       13.   Attached hereto as Exhibit K is a true and correct copy of an email dated

August 22, 2017 originating from Susan Segal to Erik Nillsen.

       14.   Attached hereto as Exhibit L is a true and correct copy of an Order signed

by Minnesota Court of Appeals Chief Judge Edward Cleary granting post-conviction relief

in State v. Fredin, Minnesota Court of Appeals, Case No. A19-0085 and State of MN. v.

Brock Fredin, 62-CR-17-3156 dated June 26, 2019.

       15.   Attached hereto as Exhibit M is a true and correct copy of an Order signed

by Judge Vuelo reversing and vacating gross misdemeanor stalking by mail charges in

State of MN. v. Brock Fredin, 62-CR-17-3156 dated September 3, 2019.

       16.   Attached hereto as Exhibit N is a true and correct copy of a September and/or

October status pleadings signed by Appellate Public Defender Melissa Sheridan


                                           3
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 4 of 117




confirming charges have been reversed and vacated in State v. Fredin, Minnesota Court of

Appeals, Case No. A19-0085 and State of MN. v. Brock Fredin, 62-CR-17-3156.

      17.     Attached hereto as Exhibit O is a true and correct copy of an email from

Minneapolis Records Management Specialist Jacob Crawford dated October 18, 2019

      18.     Attached hereto as Exhibit P is a true and correct copy of an email between

the Minneapolis Police department and Ramsey County Domestic Abuse and Harassment

Office Supervisor Nykee Younghans concerning Minneapolis Police MPD-9648001121

concerning me.

      19.     Attached hereto as Exhibit Q is a true and correct copy of an email from

Laura Pietan to Mary Ellen Heng concerning me dated December 14, 2017 at 10:53AM.

      20.     Attached hereto as Exhibit R is a true and correct copy of an email from

Peter R. Mayer to David Green concerning me dated December 14, 2017 at 5:04PM.

      21.     Attached hereto as Exhibit S is a true and correct copy of an email from Tom

Powers at MeltWater.com to Pai Vaman concerning a social media report concerning me

dated August 1, 2017.

      22.     Attached hereto as Exhibit T is a true and correct copy of a police report

made by Grace Miller concerning me dated May 18, 2019 through June 18, 2019 and June

24, 2019.

      23.     Attached hereto as Exhibit U is a true and correct copy of an email from

William Schultz to Vanessa Carr concerning Catherine Schaefer dated June 15, 2016.

            PLAINTIFF BROCK FREDIN’S APRIL 2018 FOIA REQUEST




                                            4
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 5 of 117




       24.      On October 28, 2019, I received a freedom of information act (“FOIA”)

production by way of the City of Minneapolis. The request was made in April 2018 related

to records associated with Lindsey Middlecamp’s improper activities in reference to me.

       25.      Lindsay Middlecamp unequivocally committed felony obstruction of justice

and assault by requesting that the Saint Paul City Attorney’s Office issue frivolous criminal

charges in State v. Fredin, Ramsey County District Court, Case No. 62-CR-17-3156 and

(indirectly) State v. Fredin, Ramsey County District Court, Case No. 62-CR-18-157 against

me to serve her April 14, 2017 harassment restraining order petition (“Middlecamp HRO”),

and, most importantly, to provide tabloid fodder to her personal media platform

@CardsAgstHrsmt by and through improper use of her then-Assistant Minneapolis City

Attorney position. Lindsey Middlecamp also instigated criminal charges against me based

on the Minnesota Court of Appeals January 23, 2017 ruling in Miller v. Fredin, Case No.

A16-0613 (“Miller Decision”). Lindsey Middlecamp sent an email (“Middlecamp Email”)

to Deputy Minneapolis City Attorney Mary Ellen Heng dated January 24, 2017 at 3:44PM

stating:

             Do you know/have contact info for your counterpart at the City of St.
             Paul? This is something of a professional courtesy email that, if you felt it
             was appropriate, I was hoping could be forwarded to their attention.

             I have a friend who, in November of last year, got a restraining order
             against a man in St. Paul who stalked her for nearly two years even after
             she moved out of state all because she declined to meet him after brief
             contact on a dating site. He has retaliated against the restraining order in
             several dramatic ways; after storming out of the hearing at which it was
             granted, he promptly registered and launched a website referring to her by
             full name as a stalker and sexual predator and linking to her contact

             Yesterday, the Court of Appeals issued an opinion in a different matter
             brought by a different woman against the same man. I'm attaching it here.


                                                  5
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 6 of 117




             I can tell you that I've spoken with several of his former colleagues or
             acquaintances and this seems like a very troubled individual with a
             documented history of serial harassment and escalation. He has been
             kicked out of a local gym for concerning threatening behavior towards a
             trainer, has been blacklisted from certain community groups for his
             alarming online conduct, etc. I have serious concerns that if he is not held
             accountable for violations of this restraining order, he will escalate either
             in his aggression against my acquaintance, or in parallel tracks against
             other women.

             The "professional courtesy" angle here is that I'm also aware my friend is
             being contacted by journalists with MPR and City Pages about her
             experiences with this man and other women's restraining orders and issues
             with him. I believe it is likely the narrative will take a position that "St.
             Paul is doing nothing to protect them" in light of the
             cops basically telling her her (sic) main recourse was stop googling her
             own name and try to move on with her life despite his persistent attempts
             to sabotage and harass her. I thought it was worth at least forwarding the
             Court of Appeals decision to the potential prosecutors to see if the
             pattern/trend of this man's troubling behavior causes them
             to have more confidence in the need to pursue him in 13.82 case. I know
             resources and other considerations dictate case load but sometimes having
             another lawyer confirm this isn't a total goose chase seems helpful in
             giving                 things                  another                 look.

(See Exhibit A.) Under the plain language of the Middlecamp Email, Lindsey Middlecamp

states that Mary Ellen Heng should do a “professional courtesy” and contact her

“counterpart” in the Saint Paul City Attorney’s Office to bring frivolous criminal charges

to benefit Lindsey Middlecamp’s “friend”. It is believed the “counterpart” is Saint Paul

Assistant City Attorney Tara Petit.

       26.      The plain language of the Middlecamp Email states that Lindsey

Middlecamp has “a friend”. This friend is believed to be Catherine Schaefer. Lindsey

Middlecamp alleges that I “storm[ed] out of a hearing .. registered and launched a website

referring to [Catherine Schaefer] by full name as a stalker and sexual predator.”            With

respect to instigated criminal charges, the Middlecamp Email states “the professional



                                                  6
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 7 of 117




courtesy angle here is that I’m also aware my friend is being contacted by journalists with

MPR and the City Pages…” (See Id.)

       27.    With respect to “storming out of a hearing” and registering a website, these

allegations are simply not substantiated. I quickly leave all hearings to avoid adverse

parties. (See Id.)

       28.    It is worth noting that Lindsey Middlecamp had already began tweeting about

me on January 24, 2017 at around 9AM and arranged for journalists from the City Pages

to contact Catherine Schaefer. Upon information and belief, Lindsey Middlecamp feigned

ignorance about the multiple angles she was playing. (See Exhibit E.)

       29.    In order to effectuate her improper scheme, Lindsey Middlecamp states that

“yesterday the Court of Appeals issued an opinion in a different matter brought by a

different woman.” Upon information and belief, this woman is believed to be Grace Miller.

(See Exhibit A.)

       30.    As mentioned above, Catherine Schaefer and Grace Miller’s HRO petition

was intended to be used by Lindsey Middlecamp to bring frivolous criminal charges and

launch an unlawful no-knock search warrant dated April 28, 2017. Lindsey Middlecamp

and Grace Miller and their representatives have acknowledged that they have spoken to

and coordinated with Catherine Schaefer and her legal representation. Upon information

and belief, Catherine Schaefer’s HRO petition was filed in coordination with Grace Miller

and her counsel. It is believed that Lindsey Middlecamp intended to cite Catherine

Schaefer’s and Grace Miller’s HRO petition against me to bring frivolous criminal charges

by and through her then Assistant Minneapolis City Attorney Position. Most recently,


                                            7
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 8 of 117




however, Catherine Schaefer’s and Grace Miller’s filings were cited by Lindsey

Middlecamp in the instant proceedings and the January 24, 2017 email to Mary Ellen Heng

as well as on her personal Twitter account @CardsAgstHrsmt. This is exemplified by the

fact that Catherine Schaefer’s allegations were found to be knowingly false and made with

bad faith when the Saint Paul Police conducted search warrants finding her phone

allegations originated from telemarketers. I had never met, spoken to, or knew Catherine

Schaefer prior to her petition.

       31.    It is worth noting that because Lindsey Middlecamp had fabricated a rape

allegation, knowing that her allegation was false, Lindsey Middlecamp instead relied upon

a pile-on scheme and harassment restraining order violations as her method to incite

frivolous criminal charges.

       32.    I have also asserted knowledge that Catherine Schaefer was provided with a

pro bono lawyer named Peter R. Mayer from Dorsey and Whitney coordinated by Lindsey

Middlecamp. Peter R. Mayer is a former law clerk to Wisconsin Supreme Court Chief

Justice Shirley Abrahamson. Upon information and belief, Dorsey and Whitney also have

a contract with the City of Minneapolis to augment prosecutorial staff for petty crimes. I

believe this to be the conduit for which Lindsey Middlecamp could commit to an unethical

quid-pro-quo scheme to obtain pro bono assistance on behalf of Catherine Schaefer.

       33.    In order to apply media pressure to the Saint Paul City Attorney to bring

frivolous criminal charges against me, Lindsey Middlecamp states that “I believe it is likely

the narrative will take a position that “St. Paul is doing nothing to protect them” in light of

the cops basically telling her her (sic) that her main recourse was stop googling her own


                                              8
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 9 of 117




name … I thought it was worth at least forwarding the Court of Appeals decision to the

potential prosecutors to see …” Upon information and belief, the term “narrative” refers

to a media narrative used to exaggerate claims or to make her colleagues fearful that they

may be impugned in the media over their charging decisions. (See Id.)

      34.    In her lengthy email, Lindsey Middlecamp appears to acknowledge that all

charges do not have merit and were declined multiple times by stating that it is a “total

goose chase” but that Mary Ellen Heng could promote the allegations by “giving another

look” in an effort to convince Mary Ellen Heng to adopt the bogus allegations and persuade

the Saint Paul City Attorney’s Office to bring frivolous criminal charges against me and

serve Lindsey Middlecamp’s April 14, 2017 harassment restraining order. (See Id.)

                    Persuading the Saint Paul City Attorney’s Office

      35.    As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

charges against me and to commence a violent April 28, 2017 no-knock raid to serve her

harassment restraining order. (See Exhibit A.)

      36.    On January 24, 2017 at 10:06AM the Middlecamp Email was forwarded

from Mary Ellen Heng’s personal email of MaryEllen.Heng@minneapolismn.gov to Saint

Paul Assistant City Attorney Tara Patet with a recipient email address of

tara.patet@ci.stpaul.mn.us In the email, Mary Ellen Heng states “Tara ~ I am forwarding

you this email from a colleague of mine who works in our civil division. She is friends

with victim [Catherine Schaefer or Grace Miller]. I believe you reviewed a case involving

[Catherine Schaefer or Grace Miller] and Brock Fredin. [Lindsey Middlecamp] asked me


                                            9
       CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 10 of 117




to forward on her email and this case to you.”         Mary Ellen Heng adopts Lindsey

Middlecamp’s (false) allegations in the Middlecamp Email presented to her as a matter of

course. (See Exhibit B.)

         37.   On January 24, 2017 at 10:15 AM, Tara Patet responds by indicating her

knowledge of the (false) allegations contained in the Middlecamp Email by stating, “we

just haven’t had a prosecutable case presented to us yet.” Despite her knowledge the

allegations in the Middlecamp Email are false, Tara Patet adopts the allegations contained

in the Middlecamp Email as a matter of course. Tara Patet states “it is clear that he’s

intentionally trying to “get around” the HRO.” Tara Patet indicates her knowledge of the

(false) allegations contained in the Middlecamp Email by declaring that all charges have

been declined multiple times. As to vindictive prosecution, Tara Patet states “As much as

we want to get this guy, we just haven’t had a prosecutable case presented to us yet.” (See

Id.)

         38.   Additionally, Tara Patet also copies Saint Paul Police Officer David McCabe

in her email response. (See Id.)

         39.   Mary Ellen Heng asks Tara Patet if she can “share” the contents of the email

with Lindsey Middlecamp. (See Id.)

         40.   It is worth noting that Lindsey Middlecamp, Grace Miller, and Catherine

Schaefer had already initiated an Internet smear campaign against me. In attempting to

refute the allegations with one or two Facebook posts, Grace Miller, Catherine Schaefer,

and Middlecamp would file knowingly false police reports to silence me while




                                            10
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 11 of 117




misrepresenting the public posts as “communication” in order to bring (false) frivolous

charges against me. (See Exhibit D.)

       41.    As described above, the Middlecamp Email was sent to Saint Paul Police

Officer David McCabe. On January 24, 2017 at 10:33AM, Saint Paul Police officer David

McCabe states that “[Lindsey Middlecamp], I saw your email to Mary Heng, then to Tara

Patet, I have been working on this case for several years now and so far everything I

submitted has been declined.” Officer McCabe indicates his knowledge of the (false)

allegations contained in the Middlecamp Email by stating “charges have been declined

multiple times.”. (See Exhibit C.) Despite David McCabe’s knowledge the allegations in

the Middlecamp Email are false, Officer McCabe adopts the (false) allegations as a matter

of course. (See Id.)

       42.    On January 24, 2017 at 6:41PM, Lindsey Middlecamp sends a direct email

to Tara Patet without any copied parties. The email states: “Tara, Thank you so much for

such a prompt reply and I understand the challenges and frustrations with perps who are

strategic in their contact. Anyway—I just wanted to be a conduit for that [Miller] decision

to make it to your office and make sure the recent contact gets considered. I do think she'll

take comfort knowing that the investigator and your office have a consistent set of eyes on

this guy.” (See Exhibit D.)

       43.    It is worth noting the phrase “recent contact gets considered” is referring to

my Match.com profile edit. It appears that Lindsey Middlecamp is using extrajudicial

avenues to seek revenge for her friends, and, most importantly, to prosecute me

extrajudicially. This is particularly so where they were attempting to collaterally use bogus


                                             11
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 12 of 117




harassment restraining order violations as some form of revenge for Lindsey Middlecamp’s

(false) and fabricated rape allegation. (See Id.)

       44.    It should be further noted that Lindsey Middlecamp began posting my

photos, defamatory statements, and legal pleadings to her Twitter account

@CardsAgstHrsmt the same day prior to the Middlecamp Email. Lindsey Middlecamp

began tweeting about me at 9AM and sent the Middlecamp Email at around 3:44PM. It is

believed Lindsay Middlecamp publicized the same (false) or petty allegations to apply

pressure to the Saint Paul City Attorney’s Office to reopen multiple previously declined

frivolous charges in Miller v. Fredin, Ramsey County District Court, Case No. 62-HR-CV-

16-46 (See Exhibit E.)

                              Leaking of the Miller Decision

       45.    As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

charges against me and serve Lindsey Middlecamp’s April 14, 2017 harassment restraining

order. The Middlecamp Email cited my ex-girlfriend Grace Miller and her friend Catherine

Schaefer to further persuade Tara Patet and Mary Ellen Heng in the Saint Paul and

Minneapolis City Attorney’s Office. (See Exhibit A.)

       46.    Most egregious of all, I indicated that Lindsey. Middlecamp began tweeting

about the Miller Decision in early to middle January 2017 prior to its official release of

January 23, 2017. In those tweets on @CardsAgstHrsmt, Lindsey Middlecamp or her

parties indicated that Minnesota Court of Appeals Judge Kevin G. Ross “destroyed Brock

Fredin” in the Miller Decision. Knowing that her improper conduct would be potentially


                                             12
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 13 of 117




criminal and discoverable, Lindsey Middlecamp deleted those tweets and began a new set

of tweets about the Miller Decision on January 24, 2017 following the Miller Decision’s

official release.

       47.     In that decision, the Ramsey County District Court redacted and removed

Grace Miller’s continuing emails to me (even after she filed her harassment restraining

order) making it impossible for the Court of Appeals to be completely informed and totally

unable to ascertain the true fact that I updated the public portion of a Match.com profile to

say “I am so sorry” after receiving countless unsolicited emails from Grace Miller. I never

responded, sent messages, particularly after any order was issued.

       48.     The panel in the Miller decision included Judge Ross, Jesson, and Schellhas.

Upon information and belief, both Judge Lucinda E. Jesson and Lindsey Middlecamp

attended the same law school (although at very different times).

                     Lindsey Middlecamp’s Fictious Rape Allegations

       49.     As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

charges against me and serve Lindsey Middlecamp’s April 14, 2017 harassment restraining

order. It is believed Lindsey Middlecamp scheme was part-in-parcel to a fabricated rape

allegation she presented to Saint Paul Police Officer David McCabe who began an

investigation. (See Exhibit A; C)

       50.     It is worth noting that because Lindsey Middlecamp knew her rape allegation

was false, Lindsey Middlecamp instead relied upon a pile-on scheme and harassment

restraining order violations as her method to incite frivolous criminal charges.

                                             13
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 14 of 117




       51.    As to the false rape allegations, the Middlecamp Email appears to be directed

at the Saint Paul Police Sex Crimes Unit. It is my belief that this is the first time I have

seen such evidence and had no idea that David McCabe was associated with the “Sex

Crimes Unit”. (See Exhibit C)

       52.    As described above, the Middlecamp Email was forwarded with a subject

line titled “Brock Fredin” through Mary Ellen Heng and Tara Patet to Saint Paul Police

officer David McCabe. David McCabe responded on January 24, 2017 at 10:33AM. David

McCabe appears to respond to Lindsey Middlecamp by name. David McCabe’s email

signature is “Sergeant David McCabe Sex Crimes Unit.” (See Id)

       53.    In his response, David McCabe responds by saying, “[Lindsey Middlecamp],

I saw your email to Mary Heng, then to Tara Patet, I have been working on this case for

several years now and so far everything I submitted has been declined.” David McCabe’s

reference to “them” is believed to be the Saint Paul City Attorney’s Office. (See Id)

       54.    With respect to David McCabe investigation, it is my belief that he was

investigating a fabricated rape allegation presented to him from Lindsey Middlecamp.

(See Id)

       55.    As to David McCabe’s knowledge of Lindsey Middlecamp’s false

allegations, he states everything he has submitted “has been declined.” (See Id)

       56.    Most egregious of all, on February 22, 2017 Lindsey Middlecamp made a

false rape allegation against me on her @CardsAgstHrsmt Twitter account. The tweet was

retweeted thousands upon thousands of times. I had never spoken to, met her, knew

anything about her, or knew who she was. The allegation also contained tweets where


                                            14
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 15 of 117




Lindsey Middlecamp calls herself “the henchman of the totalitarian feminist movement”

and several other completely improper remarks.1 (See Exhibit E.)

       57.    Moreover, Lindsey Middlecamp has made similar false allegations against

hundreds of men on the same or similar accounts and has generated a significant media

presence describing “rape culture” and making anonymous rape allegations against

unnamed men in various national publications e.g., BuzzFeed, Yahoo news, Huffington

Post, etc.

       58.    More importantly, in order to amplify her false allegation, Lindsey

Middlecamp timed her false rape allegation release the same day as a February 22, 2017

article concerning me in the City Pages.          Upon information and belief, Lindsey

Middlecamp’s false rape allegation was retweeted thousands of times.

       59.    In April 2017, David McCabe stated his knowledge that he had investigated

rape allegations originating from Lindsey Middlecamp concerning me. Officer McCabe

stated to me “you did not rape anyone.”

       60.    Lastly Lindsey Middlecamp drafted the Middlecamp Email intending to

persuade the Saint Paul City Attorney’s Office to bring frivolous criminal charges against

me and serve Lindsey Middlecamp’s April 14, 2017 harassment restraining order

collaterally over a fabricated rape allegation and to reopen previously declined charging




       1
          See e.g., https://twitter.com/CardsAgstHrsmt/status/844180580237365248;
https://twitter.com/cardsagsthrsmt/status/823941229079470080?lang=en




                                             15
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 16 of 117




decisions. It is my belief these allegations were also used to silence my criticism of her

activities. (See Exhibit A.)

                        The April 14, 2017 Middlecamp Ex-Parte HRO

       61.       As described above, Lindsey Middlecamp leaked the Miller Decision to her

own anonymous media platform @CardsAgstHrsmt. (See Exhibit E.)

       62.       On April 4, 2017, after discovering Lindsey Middlecamp’s identity, I

published a Facebook post identifying Grace Miller, Catherine Schaefer, and Lindsey

Middlecamp by name. (See Exhibit F.)

       63.       On April 14, 2017, after learning of the Facebook post identifying Lindsey

Middlecamp by name, Lindsey Middlecamp filed an ex-parte harassment restraining order

in Ramsey County captioned Middlecamp v. Fredin, Case No: 62-HR-CV-17-233

(“Middlecamp HRO”). (See Id.)

       64.       With respect to the Middlecamp HRO, on April 14, 2017 at 9:24AM it is

believed that Lindsey Middlecamp alerted the Minneapolis City Attorney’s Office of the

Middlecamp HRO and used the Middlecamp HRO to create a (false) security alert bulletin

by either directly herself or telling her boss Susan Segal to send a group interoffice email

attaching the Facebook post titled “Attention: Security Matter” to:

             •   Laroen, Barb G.;
             •   Criminal Division Attorneys;
             •   Criminal Division Specialists;
             •   Civil Division Attorneys;
             •   Civil Division Specialists;
             •   Mawer, Emily

(See Exhibit F; G Id. ¶ at 1.)


                                              16
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 17 of 117




       65.    With respect to the security bulletin, several Assistant Minneapolis City

Attorneys stated confusion as to how such a harmless post identifying Lindsey Middlecamp

could create a security bulletin:

              •   “I hate it when the bosses send cryptic shit like that and don’t inform

                  folks about what the fuck is actually going on.” - Burt T. Osborne (See

                  Exhibit G.)

              •   “I have no idea. It’s weird because his legal stuff never happened even

                  happened in Hennepin County.” - Paula Kruchowski (See Id.)

              • Furthermore, Paula Kruchowski appears to have taken improper steps to

                  research or investigate my name without valid reason.2 It is believed

                  Paula Kruchowski requested Thomas Miller improperly do the lookup:

                  Thomas Miller responded by email to Paula Kruchowski stating:

                  “Thanks! F.Y.I. I could not locate anything in civil PM that involves

                  him.” (See Exhibit H.)

              •   “Brock is my friend … here’s what I know. It’s totally Jerry Springer

                  too.” – Paula Kruchowski (See Exhibit G.)

              • In reference to the Miller Decision, “The decision is awesome so pull it

                  up on Westlaw. It’s written by Ross, which should tell you a lot right

                  there”. – Paula Kruchowski (See Id.)




       2
         Minneapolis Attorney claims she was “oogled by scores of men.” See e.g.,
http://www.startribune.com/mpls-attorney-claims-she-was-oogled-by-scores-of-men/236425531/

                                            17
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 18 of 117




      66.    As to Emily Mawer3, she was an associate with Dorsey and Whitney and a

former law clerk to Lori Gildae. It is apparent why she was copied on the email to

coordinate communication with Peter R. Mayer who represented Catherine Schaefer

coordinated by Lindsey Middlecamp.

      67.    On September 20, 2017, Minneapolis Assistant City Attorney Jamie Becker-

Flynn sent an email to Minneapolis Police Officer Robert Greer and Minneapolis Assistant

City Attorney Paula Kruchowski stating: “I moved the Fredin, Brock William report 17-

358837 to “non-dom” Victim has an HRO but the parties have no domestic relationship,

despite it being coded as such in this.” (See Exhibit Q.) Upon information and belief,

Lindsey Middlecamp presented her order to her own office and Paula Kruchowski.

      68.    It should be further noted that there was no threat and that Lindsey

Middlecamp deliberately created such a threat to incite frivolous criminal charges after

filing her April 14, 2017 Middlecamp Order in Ramsey County to pile-on without proper

jurisdiction in what appears to be a way to avoid being held accountable for the

Middlecamp Email.      Lindsey Middlecamp knew that I was domiciled in Hudson,

Wisconsin when she used a no-knock search warrant to serve me here.             Lindsey

Middlecamp lived and worked in Hennepin County. As to her forum shopping, Lindsey

Middlecamp filed her Middlecamp Order in Ramsey County in seeking Referee Clysdale’s

friendly rubber-stamp and to pile-on orders. (See Exhibit G.)


      3
         See https://www.gpmlaw.com/People/Emily-Mawer;
https://www.dorsey.com/people/m/mayer-peter-r




                                           18
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 19 of 117




            Dorsey Whitney and Peter R. Mayer’s Felony Obstruction of Justice

      69.     As described above, Peter R. Mayer is employed as an associate with Dorsey

and Whitney and is a pro bono lawyer for Catherine Schaefer coordinated by Lindsey

Middlecamp.

      70.     With respect to his involvement, Peter R. Mayer sent an extrajudicial email

to Special Assistant City Attorney David Green dated December 14, 2017 at 12:04AM.

This email (“Schaefer Show Cause Email”) contained a show cause motion from Catherine

Schaefer. (See Exhibit R.)

      71.     At 11:52 on December 14, 2017, Laura Pietan sent an email to Mary Ellen

Heng requesting the name of the Deputy City Attorney in Bloomington, MN concerning

an investigation concerning me. (See Exhibit Q.)

      72.     At 11:56 on December 14, 2017, Mary Ellen Heng responded to Laura Pietan

stating: “They have a new deputy and I don't have her email. But I always contact their

senior attorney Erica Glassberg. Her email is eglassberg@bloomingtonmn.gov.” (See Id.)

      73.     On December 15, 2017, at 1:56 David Green forwarded Peter R. Mayer’s

Schaefer Show Cause Email to his corporate email David.Green@Dorsey.com. David

Green is a contract employee loaned from Dorsey and Whitney. (See Exhibit R.)

      74.     On January 8, 2018, Saint Paul Assistant City Attorney Andrea Miller sends

an email to Mary Ellen Heng concerning me stating: “I have attached my official decline

for you.” (See Exhibit Q.)

      75.     It is worth noting that it is my belief that Peter R. Mayer and Dorsey and

Whitney actions were part-in-parcel to Lindsey Middlecamp, Catherine Schaefer, and


                                           19
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 20 of 117




Grace Miller’s scheme to bring (false) frivolous criminal charges coordinated by the

improper use of their contract with the Minneapolis City Attorney’s Office and ex parte

communication with Lindsey Middlecamp. Upon information and belief, they instigated

the April 28, 2017 violent raid, multiple declined charges, and, most importantly,

committed felony obstruction of justice, false imprisonment, and assault.

                        The April 28, 2017 No-Knock Violent Raid

      76.    As described above, Lindsey Middlecamp drafted the Middlecamp Email

intending to persuade the Saint Paul City Attorney’s Office to bring frivolous criminal

charges against me and the April 28, 2017 raid was procured to serve her April 14, 2017

Middlecamp Order. Moreover, in the Amended Complaints and motion for limited

discovery I have incorporated the same allegations.

      77.    I have alleged that criminal charges were only reopened following Lindsey

Middlecamp’s April 14, 2017 Middlecamp Order petition. As to the merits of that petition,

I was denied any rights, and Referee Clysdale entered a profoundly unconstitutional gag

order to silence me and coverup Lindsey Middlecamp’s improper actions including the

January 24, 2017 Middlecamp Email. (See Exhibit A.) This order was lampooned by legal

circles, including former 9th Circuit Appellate judge Alex Kozinski and UCLA law

professor      Eugene        Volokh.             See      comments          section     in

https://reason.com/2018/05/08/minnesota-court-apparently-orders-man-no/#comments

      78.    Catherine Schaefer entered a police report alleging that Referee Clysdale and

Lindsey Middlecamp have a “mutual bestie” and have been “hanging out for years”. Upon




                                           20
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 21 of 117




information and belief, this “mutual bestie” is Mary Ellen Heng and/or Tara Patet. (See

Exhibit I.)

       79.      As to Susan Segal’s knowledge, Susan Segal sent another email to deputy

Minneapolis City Attorney Erik Nilssen on August 22, 2017 concerning me. This time

window lines up with a final order and hearing in the April 14, 2017 Middlecamp HRO.

(See Exhibit K.)

       80.      The above emails indicate that at a minimum the April 14, 2017 Middlecamp

harassment restraining order, security alert bulletin, and the false flags were used to

vindictively prosecute me over First Amendment based activity as a red herring over a false

rape allegation.

                    MINNEAPOLIS CITY ATTORNEYS OFFICE
                 DELETION OF ALL FOIA PRODUCTION RECORDS

                                  AND TWITTER LOGS

       81.      On August 1, 2017, Tom Powers sent an email from his account

tom.powers@meltwater.com          to   Pai   Vaman   at   vaman.pai@minneapolismnm.gov

concerning January 2017 to July 2017 reports. The email states: “Any luck with the

January – July 2017 reports? Willing to take them one month at a time. I have a deadline

coming up in three weeks.” (See Exhibit S.) Tom Powers is the managing director of

MeltWater which describes itself as: “a media intelligence company who provides media

monitoring and social media monitoring to help companies grow and build brand.”4 (See

Exhibit S.)


       4
           See https://www.meltwater.com/

                                              21
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 22 of 117




       82.    Upon information and belief, this report contains logs, audits, or references

to Lindsey Middlecamp’s use of Minneapolis City Information Technology resources to

post on @CardsAgstHrstm concerning me. (See Id.)

       83.    On April 17, 2018 Minneapolis Police records supervisor Lisa Lamor sent an

email to Mary Zenzen, manager of Minneapolis Police Record Services, that she “received

the following request” and that it may “apply potentially to MPD”. (See Exhibit J.)

       84.    On October 28, 2018, shortly after I was sentenced to a year in jail, it appears

that Mary Zenzen sent an email to Minneapolis Police records specialist Kyle H.

MacDonald saying “Kyle, please see the attached request … we can discuss how to

approach the review.” The term “how to approach review” appears to indicate a deliberate

delay in response. (See Id. ¶ at 5.)

       85.    As evidence of the Minneapolis City Attorneys oversight into such records,

On October 31, 2018, Kyle MacDonald responds to Mary Zenzen stating that he has

“completed reviewing a number of emails related to the requestor. I initially searched

MPD/police locations which yielded around 120 documents.” Mr. MacDonald also states

that “I’m not sure if others have reviewed these emails as part of City Clerk review or City

Attorney’s Office. I marked many documents for Attorney review, mainly because most

of these documents involve Susan Segal and other attorneys in the CAO. The documents

are in DISCO under the folder MPD 9648. I’ve included Carol on this email as part of

Attorney review.” (See Id. ¶ at 5.)




                                             22
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 23 of 117




           86.   In line with the deliberate delay in production, On April 1, 2019 Kyle H.

MacDonald stated, “I’ve completed the review of the Brock Fredin documents. I think this

one initially came through the clerk’s office. Everything has been reviewed by me and

Carol B. I’ll load this and the Horowitz request on to a flash drive. I’m assuming that you

would want to handle contact with the requestor?” It is believed the requests were

strategically delayed to hide production concerning a June 2018 criminal trial in State v.

Fredin, Ramsey County District Court, Case No. 62-CR-17-3056 and a March 2019 trial

in State v. Fredin, Ramsey County District Court, Case No. 62-CR-18-157 (“Middlecamp

Criminal”) concerning Lindsey Middlecamp.          Moreover, the requests were timed to

coincide with my release from the Ramsey County workhouse on June 12, 2019. (See Id.

¶ at 6.)

           87.   In order to cover up Lindsey Middlecamp and the Minneapolis City

Attorney’s Office official misconduct, on Mary 31, 2019, Minneapolis Police Departments

records unit specialist Kyle H MacDonald sent an email to his supervisor Lisa Lamor

stating: “I’m not sure what happened with this request. I have a folder labeled Fredin

production however its empty. I’m looking through my assorted flash drives and I don’t

see anyone labeled 9648 or 181303.” The production requests appear to have been deleted

at some point after the Minneapolis City Attorney’s Office review to deliberately hide the

records. Upon information and belief, Mary Ellen Heng has knowledge and motive

concerning the deletion of this record set concerning me. (See Id. ¶ at 7.)

           88.   On October 18, 2019, I received an email from Minneapolis Records

Management Specialist Jacob Crawford stating:


                                             23
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 24 of 117




             Good morning,

             I'm reaching out to you today because our records show that you
             submitted a Data Practices request to the City of Minneapolis at the
             beginning of April in 2018. Unfortunately, our office has experienced a
             significant amount of turnover in the last year, and the person previously
             working on your request is no longer at our office. We noticed that we
             couldn't find a record of data ever being sent to you for your request.

             If you are still interested in receiving data, could you please reply all to
             the to this email letting us know? If we do not receive a response from
             you by COB on October 28th, we will assume that you are no longer
             interested in receiving the data you requested.

             If you have any questions or concerns, please let us know.

       89.      As to a cover up, the phrase “We noticed that we couldn’t find a record of

data ever being sent to you for your request.” Is illustrative of deliberate attempts to prevent

the January 24, 2017 Middlecamp Email from being disclosed through trial sequences in

1) State of MN. v. Brock Fredin, 62-CR-17-3156; and 2) State of MN. v. Brock Fredin, 62-

CR-18-157. (See Exhibit O.) Most importantly, previous email exchanges between

records employee state “do not communicate directly with the requestor” appears to

indicate a planned delay or instructions from the Minneapolis City Attorney’s Office to

strategically delay the release of these records.

       90.      It should be further noted that the FOIA request was only provided to me

following the September 30, 2019 close of discovery in the above-captioned federal cases.

It is my belief that this delay was coordinated and aligned by the Minneapolis City

Attorney’s Office to bypass discovery in these matters. (See Id.)

       91.      Unfortunately, I believe that Adam C. Ballinger and K. Jon Breyer and the

Ballard/Spahr/Lindquist Vennum Firm maintain a conflict of interest. K. Jon Breyer is a



                                                  24
      CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 25 of 117




former partner of Ballard/Spahr and Lindquist and Vennum. K. Jon Breyer is deeply

entrenched in an Inn of Court maintained, governed, and run by my biological sister and

this FOIA request provides significant information (not disclosed here) indicating a conflict

of interest with K. Jon Breyer ‘s representation. Paula Kruchowski uses my sister’s last

name in reference to me in an attempt to do improper lookups in reference to the

Middlecamp Email and/or the April 28, 2017 Raid or the Middlecamp HRO to either

prevent it or inflict it upon me. Upon information and belief, K. Jon Breyer is using free

pro bono representation as a vehicle to protect information passed between Paula

Kruchowski and sadly between my sister or to generally hide information. (See Exhibit

H.)

        92.   K. Jon Breyer has represented each of these women pro bono in several cases,

including practicing law in Saint Croix County, Wisconsin without a known Wisconsin

attorney license registration or pro hace vice status. Upon information and belief, this is

illustrative of ongoing coverups.

        93.   Moreover, Ballard/Spahr and its inherited firm Lindquist and Vennum has a

conflict of interest. The Lindquist firm served as mediators during each state court HRO

hearing. Mark Jacobson and Michael Olafson, both partners at Lindquist and Vennum

Ballard/Spahr attempted to bully and intimidate me into accepting bogus HRO filings.

Lindsey Middlecamp is a former Lindquist non-equity associate. The conflict here lies

between Ballard/Lindquist’s actions as mediators in the state court trials and had a direct

conflict with me as a party to those actions.

               Lindsey Middlecamp , Grace Miller’s, and Stephen Heng’s


                                                25
    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 26 of 117




       Felony Obstruction of Justice and Obstructionist Tactics to Block Discovery
       94.   Between October 17, 2018 and June 12, 2019, I served a (false) year sentence

at the Ramsey County workhouse. On June 12, 2019, I was released after serving a (false)

year sentence. I was later exonerated. During this time period, I did not have any access

to the Internet or a computer.

       95.      Ramsey County Workhouse Captain Trevor Saint-Germain and Timothy

Vasquez would lock down the jail area to minimize witnesses and repeatedly told me that

I did not have access to a law library despite my respectful requests. I was told that

Assistant Saint Paul City Attorney Stephen Heng, who is Mary Ellen Heng’s husband, had

told all staff to block my access to a law library.

       96.      On May 18, 2018, Grace Miller filed (false) police reports indicating my

Twitter account or harmless comments were illegal. On October 24, 2018, charges were

declined by Tara Petit.

       97.      On June 20, 2019, Grace Miller filed another (false) police report during

pending discovery in this case. Grace Miller represented these claims as brand new. (See

Exhibit T.)

       98.      On June 19, 2019, the Stalking by Mail statute was voided. In Re. A.J.B.

Minnesota Supreme Court, Case No. A17-1161.5

       99.      On June 24, 2019, the Hennepin County Attorney’s Office declined charges

asserted by Grace Miller concerning me. The investigator said that Grace Miller became



       5
           https://law.justia.com/cases/minnesota/supreme-court/2019/a17-1161.html



                                               26
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 27 of 117




“upset” after learning charges were declined and “later told me the memes reported in this

case were approximately two years old.” (See Id.)

       100.   As to proof of malicious reports, on June 15, 2019, Minneapolis 311 operator

took several (false) police reports from Catherine Schaefer. William Schultz later emailed

his colleague Vanessa Carr stating: “have had about 4 emails from her since I left 311!! I

keep telling her that I don't work there any more!!” Vanessa Carr responded by stating:

“Lol you were so great that she has to keep calling you! Lol” (See Exhibit U.)

                                     CONCLUSION

       101.   Based on Lindsey Middlecamp’s felony obstruction of justice, I was given

an illegal executed jail sentence. Between October 17, 2018 to June 12, 2019 I was illegally

jailed at the Ramsey County Workhouse on a first-time misdemeanor level (false) offense.

During this time, I lost my mother. Lindsey Middlecamp deprived me of access to my

dying mother and continued to taunt me while she was dying to thousands of users on

@CardsAgstHrsmt and @TonyWebster. Between June 29, 2019 and September 3, 2019,

I was exonerated on First Amendment grounds. (See September and October Status Letters

in State v. Fredin, Minnesota Court of Appeals, Case No. A18-0085.) (See Exhibit L-N.)

                            Damages for Defendants Conduct

       102.   As to costs, Defendants have maliciously entered between nine (9) to twelve

(12) frivolous cases against me without justification. I paid counsel Halberg Defense

around $16,000 and Nathan Hansen $12,000. I paid other lawyers around $1000 for other

consulting fees.




                                            27
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 28 of 117




       103.   I have paid Referee Street and Clysdale’s court reporter between $1,000 and

$2,000 for transcripts.

       104.   I have incurred other expenses to defend these actions, such as travel costs,

printing costs, and other expenses. I will be able to provide an exact total at trial in this

matter.

              Other Damages Based on Lindsey Middlecamp, Grace Miller,
                          and Catherine Schaefer’s Actions

       105.   In addition to the costs associated with defending the criminal and family

court actions, I suffered significant damages as a result of Defendants conduct.

       106.   I have incurred other expenses to defend these actions, such as costs to

replace iphones, computer equipment, and other electronics taken during the April 28, 2017

raid. I will be able to provide an exact total at trial in this matter. I paid to replace and

install the front door that was destroyed upon entry, as well as, damage to the hardwood

flooring, and carpet during the April 28, 2017 raid.

       107.   It should be noted that Lindsey Middlecamp petitioned to become a Special

Assistant United States Attorney in late 2017 or early 2018. Upon information and belief,

Lindsey Middlecamp became a Special Assistant United States Attorney to evade

accountability for her felony actions contained in the Middlecamp Email performed while

working as a then-Assistant Minneapolis City Attorney.

       108.   For the reasons stated above and in my accompanying memorandum of law,

I respectfully request that a professional responsibility complaint be asserted against

Lindsey Middlecamp, a referral to the United States Attorneys Office/Justice



                                             28
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 29 of 117




Department/Federal Bureau of Investigation, Hennepin County and Ramsey County

Attorney’s Office for possible felony prosecution, and that my motion for limited discovery

be granted in its entirety and that Defendants motion to compel be denied in its entirety.



Dated: August 20, 2020




                                                 /s/ Brock Fredin
                                                 ____________________________
                                                 Brock Fredin
                                                 brockfredinlegal@icloud.com
                                                 Plaintiff, pro se




                                            29
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 30 of 117




                           A
                    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 31 of 117
              From:               13.82                                          13.82
                 To: "Heng, Mary Ellen" <MaryEllen.Heng@minneapolismn.gov>
         Subject: your counterpart at St. Paul?
                Date: Tue, 24 Jan 2017 15:44:45 +0000
 Attachments:                   13.82               _petitioner_Respondent_y_Brock_Fredin_Appellant.pdf
Inline-Images: image003.png


Mary Ellen,

Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
hoping could be forwarded to their attention.

I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact



                                                                                 13.82
Yesterday, the Court of Appeals issued an opinion in a different matter brought by a different woman                     against the same man. I'm attaching it here. I can tell
you that I've spoken with several of his former colleagues or acquaintances and this seems like a very troubled individual with a documented history of serial harassment
and escalation. He has been kicked out of a local gym for concerning threatening behavior towards a trainer, has been blacklisted from certain community groups for his
alarming online conduct, etc. I have serious concerns that if he is not held accountable for violations of this restraining order, he will escalate either in his aggression against
my acquaintance, or in parallel tracks against other women.

The "professional courtesy" angle here is that I'm also aware my friend is being contacted by journalists with MPR and City Pages about her experiences with this man and
other women's restraining orders and issues with him. I believe it is likely the narrative will take a position that "St. Paul is doing nothing to protect them" in light of the
cops basically telling her her main recourse was stop googling her own name and try to move on with her life despite his persistent attempts to sabotage and harass her. I
thought it was worth at least forwarding the Court of Appeals decision to the potential prosecutors to see if the pattern/trend of this man's troubling behavior causes them
to have more confidence in the need to pursue him in 13.82 case. I know resources and other considerations dictate case load but sometimes having another lawyer
confirm this isn't a total goose chase seems helpful in giving things another look.




                13.82



Minneapolis
City of Lakes




                                                                                                                                                             MPD-9648000067
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 32 of 117




                           B
                    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 33 of 117
               From: "Patet, Tara (CI-StPaul)" <tara.patet@ci.stpaul.mn.us>
                 To: "Heng, Mary Ellen" <MaryEllen.Heng@minneapolismn.gov>
          Subject: RE: your counterpart at St. Paul?
          Date: Tue, 24 Jan 2017 16:17:06 +0000
 Inline-Images: image001.png


 Certainly.


 From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
 Sent: Tuesday, January 24, 2017 10:16 AM
 To: Patet, Tara (CI-StPaul)
 Subject: RE: your counterpart at St. Paul?

 Thank you. Can I lets        know this information?


 From: Patet, Tara (CI-StPaul) [ mailto:tara.patetaci.stpaul.mn.us]
 Sent: Tuesday, January 24, 2017 10:15 AM
 To: Heng, Mary Ellen
 Cc: McCabe, David (CI-StPaul)
 Subject: RE: your counterpart at St. Paul?

 I am familiar with this case, as are a couple other prosecutors in my office. As much as we want to get this guy, and as much as it is clear that he's intentionally trying to "get
 around" the HRO, we just haven't had a prosecutable case presented to us yet. What we have done, in partnership with SPPD Family Violence unit, is to have a single
 investigator appointed to the case(s) so that all are coming to one person and so that each time new behavior gets reported, the reviewing investigator and prosecutor are
 able to immediately see it in context with the larger body of conduct. I will forward your email on to the investigator as an FYI as well.

 Thanks again, and have a great Tuesday.


 From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
 Sent: Tuesday, January 24, 2017 10:06 AM
 To: Patet, Tara (CI-StPaul)
 Subject: FW: your counterpart at St. Paul?

 Tara —

 I am forwarding you this email from a colleague of mine who works in our civil division. She is friends with victim                       . I believe you reviewed a case involving
 Ms.Num       and Brock Fredin. Ms.   unimui      asked me to forward on her email and this case to you.


 From:
 Sent:
                  13.82               5 AM
 To: Heng, Mary Ellen
 Subject: your counterpart at St. Paul?

 Mary Ellen,

 Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
 hoping could be forwarded to their attention.

 I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
 because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
 hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact



                                                                                  13.82
 Yesterday, the Court of Appeals issued an opinion in a different matter brought by a different woman         13.82 against the same man. I'm attaching it here. I can tell
 you that I've spoken with several of his former colleagues or acquaintances and this seems like a very troubled individual with a documented history of serial harassment
 and escalation. He has been kicked out of a local gym for concerning threatening behavior towards a trainer, has been blacklisted from certain community groups for his
 alarming online conduct, etc. I have serious concerns that if he is not held accountable for violations of this restraining order, he will escalate either in his aggression against
 my acquaintance, or in parallel tracks against other women.

 The "professional courtesy" angle here is that I'm also aware my friend is being contacted by journalists with MPR and City Pages about her experiences with this man and
 other women's restraining orders and issues with him. I believe it is likely the narrative will take a position that "St. Paul is doing nothing to protect them" in light of the
 cops basically telling her her main recourse was stop googling her own name and try to move on with her life despite his persistent attempts to sabotage and harass her. I
 thought it was worth at least forwarding the Court of Appeals decision to the potential prosecutors to see if the pattern/trend of this man's troubling behavior causes them
 to have more confidence in the need to pursue him ink                case. I know resources and other considerations dictate case load but sometimes having another lawyer
 confirm this isn't a total goose chase seems helpful in giving things another look.



13.82

                                                                                                                                                              MPD-9648000081
  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 34 of 117




13.82




                                                                    MPD-9648000082
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 35 of 117
            From: "McCabe, David (CI-StPaul)" <david.mccabe@ci.stpaul.mn.us>
              To:                                                    13.43
        Subject: Brock Fredin
             Date: Tue, 24 Jan 2017 16:32:49 +0000
Wine-Images: image001.jpg


13.43       I saw your email to Mary Heng, then to Tara Patet. I have been working on this case for several years now and so far everything I have submitted has been
declined.



               Sergeant David McCabe
               Sex Crimes Unit
               Saint Paul Police Department
               367 Grove Street
               Saint Paul, MN 55101
               Phone 651-266-5702
               Fax 651-266-5529
               david.mccabe@ci.stpaul.mn.us




                                                                                                                                                     MPD-9648000083
                       CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 36 of 117
                From: "Heng, Mary Ellen" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                      (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=8FB9455EF86C4CADB15A86AA817EC7B8-HENG, MARY>
                  Tc                                           13.82
          Subject: FW: your counterpart at St. Paul?
           Date: Tue, 24 Jan 2017 16:36:22 -0000
  Inline-Images: image001.png



13.82 I sent this to Tara Patet who is a supervisor over in the St. Paul City Attorney's Office. She did review the case and here is her response.
 From: Patet, Tara (CI-StPaul) [mailto:tara.patet@ci.stpaul.mn.us]
 Sent: Tuesday, January 24, 2017 10:15 AM
 To: Heng, Mary Ellen
 Cc: McCabe, David (CI-StPaul)
 Subject: RE: your counterpart at St. Paul?

 I am familiar with this case, as are a couple other prosecutors in my office. As much as we want to get this guy, and as much as it is clear that he's intentionally trying to "get
 around" the HRO, we just haven't had a prosecutable case presented to us yet. What we have done, in partnership with SPPD Family Violence unit, is to have a single
 investigator appointed to the case(s) so that all are coming to one person and so that each time new behavior gets reported, the reviewing investigator and prosecutor are
 able to immediately see it in context with the larger body of conduct. I will forward your email on to the investigator as an FYI as well.

 Thanks again, and have a great Tuesday.


 From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
 Sent: Tuesday, January 24, 2017 10:06 AM
 To: Patet, Tara (CI-StPaul)
 Subject: FW: your counterpart at St. Paul?

 Tara —

 I am forwarding you this email from a colleague of mine who works in our civil division. She is friends with victim        13.82           I believe you reviewed a case involving
    13.82      nd Brock Fredin.      13.82        :sked me to forward on her email and this case to you.

 From:         13.82
 Sent: ues.ay, anuary         17 9:45 AM
 To: Heng, Mary Ellen
 Subject: your counterpart at St. Paul?

  Mary Ellen,

 Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
 hoping could be forwarded to their attention.

 I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
 because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
 hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact



                                                                                 13.82
 Yesterday, the Court of Appeals issued an opinion in a different matter brought by a different woman        13.82        against the same man. I'm attaching it here. I can tell
 you that I've spoken with several of his former colleagues or acquaintances and this seems like a very trou e. in ividual with a documented history of serial harassment
 and escalation. He has been kicked out of a local gym for concerning threatening behavior towards a trainer, has been blacklisted from certain community groups for his
 alarming online conduct, etc. I have serious concerns that if he is not held accountable for violations of this restraining order, he will escalate either in his aggression against
 my acquaintance, or in parallel tracks against other women.

 The "professional courtesy" angle here is that I'm also aware my friend is being contacted by journalists with MPR and City Pages about her experiences with this man and
 other women's restraining orders and issues with him. I believe it is likely the narrative will take a position that "St. Paul is doing nothing to protect them" in light of the
 cops basically telling her her main recourse was stop googling her own name and try to move on with her life despite his persistent attempts to sabotage and harass her. I
 thought it was worth at least forwarding the Court of A eals decision to the potential prosecutors to see if the pattern/trend of this man's troubling behavior causes them
 to have more confidence in the need to pursue him in 1 3.82 case. I know resources and other considerations dictate case load but sometimes having another lawyer
 confirm this isn't a total goose chase seems helpful in giving things another look.




                  13.82


                                                                                                                                                              MPD-9648000084
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 37 of 117




                           C
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 38 of 117
            From: "McCabe, David (CI-StPaul)" <david.mccabe@ci.stpaul.mn.us>
              To:                                                    13.43
        Subject: Brock Fredin
             Date: Tue, 24 Jan 2017 16:32:49 +0000
Wine-Images: image001.jpg


13.43       I saw your email to Mary Heng, then to Tara Patet. I have been working on this case for several years now and so far everything I have submitted has been
declined.



               Sergeant David McCabe
               Sex Crimes Unit
               Saint Paul Police Department
               367 Grove Street
               Saint Paul, MN 55101
               Phone 651-266-5702
               Fax 651-266-5529
               david.mccabe@ci.stpaul.mn.us




                                                                                                                                                     MPD-9648000083
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 39 of 117




                           D
                     CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 40 of 117
              From                                                              13.82
                                                                                        13.82
                  To: "tara.patet@ci.stpaul.mn.us" <tara.patet@ci.stpaul.mn.us>
            Subject: RE: your counterpart at St. Paul?
                Date: Tue, 24 Jan 2017 18:41:54 -0000
Inline-Images: image004.png; image001.png


Tara,

Thank you so much for such a prompt reply and I understand the challenges and frustrations with perps who are strategic in their contact.




                                                                               13.82
Anyway—I just wanted to be a conduit for that     13.82     decision to make it to your office and make sure the recent contact gets considered. I do think she'll take
comfort knowing that the investigator and your office have a consistent set of eyes on this guy.




              13.82


Minneapolis
City of Lakes

From: Patet, Tara (CI-StPaul) [ mailto:tara.patet©ci.stpaul.mn.us]
Sent: Tuesday, January 24, 2017 10:15 AM
To: Heng, Mary Ellen
Cc: McCabe, David (CI-StPaul)
Subject: RE: your counterpart at St. Paul?

I am familiar with this case, as are a couple other prosecutors in my office. As much as we want to get this guy, and as much as it is clear that he's intentionally trying to "get
around" the HRO, we just haven't had a prosecutable case presented to us yet. What we have done, in partnership with SPPD Family Violence unit, is to have a single
investigator appointed to the case(s) so that all are coming to one person and so that each time new behavior gets reported, the reviewing investigator and prosecutor are
able to immediately see it in context with the larger body of conduct. I will forward your email on to the investigator as an FYI as well.

Thanks again, and have a great Tuesday.


From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
Sent: Tuesday, January 24, 2017 10:06 AM
To: Patet, Tara (CI-StPaul)
Subject: FW: your counterpart at St. Paul?

Tara —

   11   $        g you this email from a colle ue of mine who works in our civil division. She is friends with victim      13.82          I believe you reviewed a case involving
 13.82          and Brock Fredin.      13.82       asked me to forward on her email and this case to you.

From                 13.82
Sent: Tuesday, January 24, 2017 9:45 AM
To: Heng, Mary Ellen
Subject: your counterpart at St. Paul?

Mary Ellen,

Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
hoping could be forwarded to their attention.

I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact


                                                                                 13.82
                                                                                                                                                           MPD-9648000087
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 41 of 117




                            E
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 42 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 43 of 117




                            F
                           CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 44 of 117
            From: "Gorshe, Jill" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=941C24163F2440709C46595663E12447-GORSHE, JIL>
                To: "Lund, Angela" <Angela.Lund@minneapolismn.gov>, "Kasper, Jessica" <Jessica.Kasper@Minneapolismn.gov>, "MacKay, Julie L"
                    <julie.mackay@minneapolismn.gov>
         Subject: RE: HE'S LOST A JOB ALSO "allegedly" over this
             Date: Thu, 13 Apr 2017 21:26:11 -0000
Inline-Images: image001.png


Here's an article that is related:



http://www.citvpages.cominews/accused-stalker-brook-fredin-is-writing-a-horror-storv-and-hes-the-main-character/414395703


Jill Gorshe
Legal Support Specialist

City of Minneapolis - City Attorney's Office
350 S. Fifth St. - Room #210
Minneapolis, MN 55415

Office: 612-673-2669
Jill.Gorshe@minneapolismn.eov


From: Lund, Angela
Sent: Thursday, April 13, 2017 3:47 PM
To: Kasper, Jessica; Gorshe, Jill; MacKay, Julie L
Subject: HE'S LOST A JOB ALSO "allegedly" over this


                                                                                                                                                          umununues me 11C.
                                • Anyone                                                                                                        Edition - theverge.com
                                                       02
                                                                                                                                             An NASA
                                  You
                                                                                                                                                Conditions for Life Detected on Saturn
                                                       1k   Like          Comment         ,4   Share
                                  Your Friends                                                                                                  Moon Enceladus - nytimes.com
                                                                                                                                             "4 Afghanistan
                                  Your Groups
                                                                                                                                                US drops largest non-nuclear bomb in
                                                                   Brock Fredin
                                  Your Friends and                                                                                              Afghanistan after Green... - fox.news.com
                                  Groups                           October 24.2016 td
                                                                                                                                             "v. United Express Flight 3411 Incident
                                                                                                                                                 United passenger dragged off plane likely
                                  Choose a Source...   The good guys always lose. The fight was fixed.                                           to sue airline,... -theguardian.com
                                                                                                                                                 v. United Airlines
                            TAGGED LOCATION                                             Everybody knows - Leonard Cohen                             Scorpion stings man on United flight to
                                                                                                                                                    Calgary - cnbc com
                                • Anywhere                                              Artist Leonard Cohen Songwriters: Leonard Cohen.
                                                                                        Sharon Robinson Lyrics: Everybody knows that the     •      Marshawn Lynch
                                  Maple Grove                                                                                                       Marshawn Lynch Trade to Raiders from
                                                                                        dice are loaded Everybody rolls with their fingers
                            •     Choose a Locator                                                                                                  Seahawks... - bleacherreport.com
                                                                                        crossed...
                                                                                                                                                 v. Justin Trudeau
                                                                                                                                                    Trudeau introduces bill to fully legalize
                            DATE POSTED                                        110      YOUTUBE.COM                                                 marijuana in Canada - thehill.cam
                                • Anytime                                                                                                    ',A Jeffrey Lord
                                                                                                                                                 CNN Commentator Jeffrey Lord
                                  2017                                                                                                           Compares Donald Trump... - varety.com
                                  2016                                                                                                       •      Bashar al-Assad
                                                            Like       U Comment          ,4 Share                                                  Syna's Assad says Idlib chemical attack
                                  2015                                                                                                              fabrication' - jpost.com
                                  Choose a Date                                                                                              •      British Intelligence Agencies
                                                       II          Brock Fredin                                                                     There's something not right here': British
                                                                   September 13 2016 fe                                                             spies warned the US... - yahco.com
                                                                                                                                                    Learn More
                                                       Due to the egregious and misleading smear campaign, I have lost a job
                                                       and have so far been unable to secure re-employment over the past 4
                                                                                                                                             English (US) Espanol
                                                                   my hope tha                           13.82           and
                                                                                                                                             Portugues (Brasil) Francais (France)
                                                       13.82          r will acknowledge their wrongful actions.                              Deutsch
                                                       It goes without saying, this is a very serious matter and their public
                                                       campaign has trashed my career                             dreds of                   Privacy Terms • Advertising Ad ChoicesP
                                                       thousands of dollars. Additionally,             13.82          :nd Twitter            Cookies - More -
                                                                                                                                             Facebook 5 2017
                                                       Defamation
                                                       Continue Reading




                                                       i    Like          Comment         re Share


                                                                                            End of Results




                                                                                                                                                                                                 MPD-9648000139
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 45 of 117
                                                                                                                      rdurneriuu uiscuilunues me l'ILJ uessic
  • Anyone                                                                                                            Edition - theverge Nm
                              02                                                                                      NASA
     You
                                                                                                                      Conditions for Life Detected on Saturn
                              ik Like       up   Comment            Share
                                                                                                                      Moon Enceladus - nytimes.com
     Your Friends
                                                                                                                  •   Afghanistan
     Your Groups
                                                                                                                      US drops largest non-nuclear bomb in
     Your Friends and
     Groups
 • • • Choose a Source
                              II        Brock Fredin
                                        October 24, 2016 0

                              The good guys always lose. The fight was fixed.
                                                                                                                      Afghanistan after Green... - foxnews.com
                                                                                                                  ,s4 United Express Flight 3411 Incident
                                                                                                                      United passenger dragged off plane likely
                                                                                                                      to sue airline,... - theguardian.com
                                                                                                                  'v. United Airlines
 TAGGED LOCATION                                             Everybody knows - Leonard Cohen                          Scorpion stings man on United flight to
                                                                                                                      Calgary - cnbc.com
  • Anywhere                                                 Artist Leonard Cohen Songwriters: Leonard Cohen,
                                                             Sharon Robinson Lyrics: Everybody knows that the       • Marshawn Lynch
     Maple Grove. Mt,                                                                                                 Marshawn Lynch Trade to Raiders from
                                                             dice are loaded Everybody rolls with their fingers
 • • • Choose a Location...                                                                                           Seahawks,.. — bleacherreportcom
                                                             :(t ssed...
                                                                                                                  ,,e Justin Trudeau
                                                                                                                      Trudeau introduces bill to fully legalize
 DATE POSTED                                                 .OUTUBE COM                                              marijuana in Canada - thehttcom
  • Anytime                                                                                                       •     Jeffrey Lord
                                                                                                                        CNN Commentator Jeffrey Lord
    2017                                                                                                                Compares Donald Trump... - variety.com
     2016                                                                                                         o..). Basher al-Assad
                              it Like       in Comment            4 Share                                               Syria's Assad says Idlib chemical attack
    2015                                                                                                                fabrication' - tpost.com
    Choose a Date. .                                                                                              "4 British Intelligence Agencies
                              111       Brock Fredin                                                                    There's something not right here: British
                                        September 13. 2016   el                                                         spies warned the US... - yahoo.com
                                                                                                                      Learn More
                              Due to the egregious and misleading smear campaign, I have lost a job
                              and have so far been unable to secure re-employment over the past 4
                                                                                                                  English (US) Espanol
                              months. It is my hope that Catherine Schaefer, Lindsey Middlecamp. and
                                                                                                                  Portugues (Brasil) Francais (France)
                              Grace Miller will acknowledge their wrongful actions.                                Deutsch
                              It goes without saying, this is a very serious matter and their public
                              campaign has trashed my career and likely cost me hundreds of                       Privacy Terms Advertising Ad Choices (tt
                              thousands of dollars. Additionally, Catherine Schaefer and Twitter                  Cookies More •
                                                                                                                  Facebook OD 2017
                              Defamation =>
                              Continue Reading




                              1M Like       up   Comment          4 Share


                                                                   End of Results




                                                                                                                                                                    MPD-9648000141
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 46 of 117




                           G
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 47 of 117
           From: "Segal, Susan L." <Susan.Segal@minneapolismn.gov>
               To: Colleen OBrien <colleen.obrien@minneapolismn.gov>
       Subject: Fwd: Attention: Security Matter
            Date: Fri, 14 Apr 2017 11:49:32 -0400
Inline-Images: image001.png; brockfredin.jpg


Thanks!

Sent from my iPhone

Begin forwarded message:


From: "Laroen, Barb G." <Barb.Laroen@minneapolismn.gov>
Date: April 13, 2017 at 4:43:44 PM EDT
To: Criminal Division Attorneys <CriminalDivisionAttorneys@minneapolismn.gov>, Criminal Division Specialists
<CriminalDivisionSpecialists@minneapolismn.gov>, Civil Division Attorneys <CivilDivisionAttorneys@minneapolismn.gov>, Civil
Division Specialists <CivilDivisionSpecialists@minneapolismn.gov>, "Mawer, Emily" <emily.mawer@minneapolismn.gov>
Subject: Attention: Security Matter


Think you should see this too.

Barb

From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O’Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. – Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




                                                                                                                         MPD-9648000198
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 48 of 117
             From: "O'Brien, Colleen" <Colleen.OBriengminneapolismn.gov>
               To: '
                                                            13.43
           Subject: W: Brock Fredin
             Date: Thu, 13 Apr 2017 20:44:10 +0000
Wine-Images: image002.png; image003.png




From: Mark R Pearson [mailto:Mark.Pearson@municipalbuilding.org]
Sent: Thursday, April 13, 2017 3:43 PM
To: O'Brien, Colleen
Subject: RE: Brock Fredin

Colleen,

 I will forward this information to my security staff and will contact City Security Manager Art Thomas to see what type of other response he may want for this. Thank You.




?lath R. Peondose
Security Supervisor
Municipal Building Commission
Minneapolis City Hall/Courthouse
350 South Fifth St. Suite #105
Minneapolis, MN 55415-1319
Cell 612-290-4635
Office 612-596-9537
Fax 612-596-9561
mark.pearson@municipalbuilding.org
mark.pearson@hennepin.us




From: O'Brien, Colleen [mailto:Colleen.OBrien@minneapolismn.gov]
Sent: Thursday, April 13, 2017 3:26 PM
To: Mark R Pearson <Mark.Pearson@municipalbuilding.org>
Subject: FW: Brock Fredin




                                                                             13.43




                                                                                                                                                     MPD-9648000114
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 49 of 117
            From: Mark R Pearson <Mark.Pearsongmunicipalbuilding.org>
               To: "Kurth, Toddrick D." <Toddrick.Kurth@minneapolismn.gov>
        Subject: FW: Brock Fredin
            Date: Thu, 13 Apr 2017 20:49:35 +0000
 Attachments: brockfredin.jpg; brockfredin2.jpg; brockfredin4.jpg
Wine-Images: innage002.png; image003.png; brockfredin3.jpg


Mr.Kurth,

 We received a message today from the City Attorney's Office regarding a possible threat to a city staff member there. Photos of the suspect, Brock William Fredin
12/12/1983 are attached. I was wondering if you could run this person for any related criminal history, Restraining Orders on-file or any other workup documents you
could find so that we may do a Security Advisory to be kept at the Security Desk in case he shows up here. I will leave it up to you as to whether or not you feel a DVS photo
could be included.




    MUNICIPAL BUILDING
       COMMISSION



litea           Peandoa
Security Supervisor
Municipal Building Commission
Minneapolis City Hall/Courthouse
350 South Fifth St. Suite #105
Minneapolis, MN 55415-1319
Cell 612-290-4635
Office 612-596-9537
Fax 612-596-9561
mark.pearson@municipalbuilding.org
mark.pearson@hennepin.us




From: O'Brien, Colleen [mailto:Colleen.OBrien@ minneapolismn.gov]
Sent: Thursday, April 13, 2017 3:26 PM
To: Mark R Pearson <Mark.Pearson@municipalbuilding.org>
Subject: FW: Brock Fredin




                                                                                                                                                       MPD-9648000120
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 50 of 117
            From: "Laroen, Barb G." </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=BB0284FB74EE4E4F8E5DB7E70A16E882-LAROEN, BAR>
               To: "Itie Memene, Ebi" <Ebi.ItieMemene@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
             Date: Thu, 13 Apr 2017 20:52:24 -0000
Inline-Images: image001.png


I think Colleen was just thinking of the persons wearing the cell phone when she sent it.

From: Itie Memene, Ebi
Sent: Thursday, April 13, 2017 3:45 PM
To: Laroen, Barb G.
Subject: RE: Attention: Security Matter

Thank you Barb! You would think they should send it to everyone.

From: Laroen, Barb G.
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb

From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O’Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. – Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




                                                                                                                                     MPD-9648000122
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 51 of 117
            From: "Laroen, Barb G." </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=BB0284FB74EE4E4F8E5DB7E70A16E882-LAROEN, BAR>
               To: "Norris, George H." <george.norris@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
             Date: Thu, 13 Apr 2017 20:52:49 -0000
Inline-Images: image001.png


Certainly

From: Norris, George H.
Sent: Thursday, April 13, 2017 3:46 PM
To: Laroen, Barb G.
Subject: RE: Attention: Security Matter

Thank you, Barb!

~George

George H. Norris |Assistant Minneapolis City Attorney| Direct: (612) 673-3339

From: Laroen, Barb G.
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb

From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O’Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. – Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




                                                                                                                                     MPD-9648000123
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 52 of 117
       From: "O'Brien, Colleen" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=ADF6EE3ECFDB417C97CDFE46383B4C85-O'BRIEN, CO>
         To: "Thomas, Arthur A." <Arthur.Thomas@minneapolismn.gov>
     Subject: RE: Brock Fredin
       Date: Thu, 13 Apr 2017 21:18:24 -0000
Wine-Images: image001.png


Just to let you know 13.43 tells me his stalking has primarily been cyber related thus far.


From: Thomas, Arthur A.
Sent: Thursday, April 13, 2017 4:16 PM
To: O'Brien, Colleen
Subject: RE: Brock Fredin

Thanks for letting me know Colleen, what's been done so far is great. I'll follow up with Mark P. Tomorrow, I was in
training all day. Thanks



Sent from my Verizon 4G LTE smartphone



      Original message
From: "O'Brien, Colleen" < Colleen.OBrien@minneapolismn.gov>
Date: 4/13/17 15:36 (GMT-06:00)
To: "Thomas, Arthur A." <Arthur.Thomas@minneapolismn.gov>
Cc: "Bradford, Pauline R." < Pauline. Bradford@minneapolismn.gov>
Subject: FW: Brock Fredin

FYI Art - I notified building security and they are taking steps. I have notified reception staff and posted his picture at
the front desk.

If you think I should do anything else let me know.

Colleen




                                                                             13.43




                                                                                                           MPD-9648000134
                           CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 53 of 117
            From: "Gorshe, Jill" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=941C24163F2440709C46595663E12447-GORSHE, JIL>
                To: "Lund, Angela" <Angela.Lund@minneapolismn.gov>, "Kasper, Jessica" <Jessica.Kasper@Minneapolismn.gov>, "MacKay, Julie L"
                    <julie.mackay@minneapolismn.gov>
         Subject: RE: HE'S LOST A JOB ALSO "allegedly" over this
             Date: Thu, 13 Apr 2017 21:26:11 -0000
Inline-Images: image001.png


Here's an article that is related:



http://www.citvpages.cominews/accused-stalker-brook-fredin-is-writing-a-horror-storv-and-hes-the-main-character/414395703


Jill Gorshe
Legal Support Specialist

City of Minneapolis - City Attorney's Office
350 S. Fifth St. - Room #210
Minneapolis, MN 55415

Office: 612-673-2669
Jill.Gorshe@minneapolismn.eov


From: Lund, Angela
Sent: Thursday, April 13, 2017 3:47 PM
To: Kasper, Jessica; Gorshe, Jill; MacKay, Julie L
Subject: HE'S LOST A JOB ALSO "allegedly" over this


                                                                                                                                                          umununues me 11C.
                                • Anyone                                                                                                        Edition - theverge.com
                                                       02
                                                                                                                                             An NASA
                                  You
                                                                                                                                                Conditions for Life Detected on Saturn
                                                       1k   Like          Comment         ,4   Share
                                  Your Friends                                                                                                  Moon Enceladus - nytimes.com
                                                                                                                                             "4 Afghanistan
                                  Your Groups
                                                                                                                                                US drops largest non-nuclear bomb in
                                                                   Brock Fredin
                                  Your Friends and                                                                                              Afghanistan after Green... - fox.news.com
                                  Groups                           October 24.2016 td
                                                                                                                                             "v. United Express Flight 3411 Incident
                                                                                                                                                 United passenger dragged off plane likely
                                  Choose a Source...   The good guys always lose. The fight was fixed.                                           to sue airline,... -theguardian.com
                                                                                                                                                 v. United Airlines
                            TAGGED LOCATION                                             Everybody knows - Leonard Cohen                             Scorpion stings man on United flight to
                                                                                                                                                    Calgary - cnbc com
                                • Anywhere                                              Artist Leonard Cohen Songwriters: Leonard Cohen.
                                                                                        Sharon Robinson Lyrics: Everybody knows that the     •      Marshawn Lynch
                                  Maple Grove                                                                                                       Marshawn Lynch Trade to Raiders from
                                                                                        dice are loaded Everybody rolls with their fingers
                            •     Choose a Locator                                                                                                  Seahawks... - bleacherreport.com
                                                                                        crossed...
                                                                                                                                                 v. Justin Trudeau
                                                                                                                                                    Trudeau introduces bill to fully legalize
                            DATE POSTED                                        110      YOUTUBE.COM                                                 marijuana in Canada - thehill.cam
                                • Anytime                                                                                                    ',A Jeffrey Lord
                                                                                                                                                 CNN Commentator Jeffrey Lord
                                  2017                                                                                                           Compares Donald Trump... - varety.com
                                  2016                                                                                                       •      Bashar al-Assad
                                                            Like       U Comment          ,4 Share                                                  Syna's Assad says Idlib chemical attack
                                  2015                                                                                                              fabrication' - jpost.com
                                  Choose a Date                                                                                              •      British Intelligence Agencies
                                                       II          Brock Fredin                                                                     There's something not right here': British
                                                                   September 13 2016 fe                                                             spies warned the US... - yahco.com
                                                                                                                                                    Learn More
                                                       Due to the egregious and misleading smear campaign, I have lost a job
                                                       and have so far been unable to secure re-employment over the past 4
                                                                                                                                             English (US) Espanol
                                                                   my hope tha                           13.82           and
                                                                                                                                             Portugues (Brasil) Francais (France)
                                                       13.82          r will acknowledge their wrongful actions.                              Deutsch
                                                       It goes without saying, this is a very serious matter and their public
                                                       campaign has trashed my career                             dreds of                   Privacy Terms • Advertising Ad ChoicesP
                                                       thousands of dollars. Additionally,             13.82          :nd Twitter            Cookies - More -
                                                                                                                                             Facebook 5 2017
                                                       Defamation
                                                       Continue Reading




                                                       i    Like          Comment         re Share


                                                                                            End of Results




                                                                                                                                                                                                 MPD-9648000139
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 54 of 117
            From:                                             13.82
                To: "Laroen, Barb G." <Barb.Laroengminneapolismn.gov>, "Criminal Division Attorneys"
                    <CriminalDivisionAttorneys@minneapolismn.gov>, "Criminal Division Specialists"
                    <CriminalDivisionSpecialists@minneapolismn.gov>, "Civil Division Attorneys"
                    <CivilDivisionAttorneys@minneapolismn.gov>, "Civil Division Specialists"
                    <CivilDivisionSpecialists@minneapolismn.gov>, "Mawer, Emily" <emily.mawer@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
             Date: Fri, 14 Apr 2017 14:23:42 +0000
Inline-Images: image001.png




                                                                               13.82


From: Laroen, Barb G.
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb


From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O'Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. — Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




Minneapolis
City of Lakes




                                                                                                                                     MPD-9648000150
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 55 of 117
           From: "Osborne, Burt T." <Burt.Osborne@minneapolismn.gov>
             To: "Saunders. Jennifer" <Jennifer.Saunders(@minneapolismn.gov>,
                                         13.82             "Dixon, Christopher J." <Christopher.Dixon@minneapolismn.gov>,
                 "Kovalesky, Kerri" <Kerri.Kovalesky@minneapolismn.gov>, "Antila, Nicholas C." <nicholas.antila@minneapolismn.gov>,
                 "Zettler, Gretchen L." <Gretchen.Zettler@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
            Date: Fri, 14 Apr 2017 15:39:31 +0000
Inline-Images: image001.png


I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14, 7017 10:38 AM
To: Osborne, Burt T.;          13.82
Subject: RE: Attenti Fl. ecutiLy [duet
                                                    Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Zettler, Gretchen L.


Colleen sent the original email to the civil division so he maybe has a matter with you guys?


From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:37 AM
To                              Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
            1 .3.N         _
Su                               Matter

Well, but why did Barb send the email below? What was the reason for that?


From:
Sent: Friday, April 14, 2017 9:57 AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 9:54 AM
To:          13.82             ; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subjec •        en ion: ecunty Matter

Why are we banning him from here? Did he come here and seek to get in?


From             13.82
Sent: l-riclay, April 14, ZU1/ 9:5U AM
To: Dixon, Christopher J.; Osborne, Burt T.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                                                                          MPD-9648000177
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 56 of 117




                                                                  MPD-9648000199
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 57 of 117
           From: "Osborne, Burt T." <Burt.Osborne@minneapolismn.gov>
               To: "Kovalesky, Kerri" <Kerri.Kovalesky@minneapolismn.gov>, "Saunders, Jennifer"
                   <Jennifer.Saunders@minneapolismn.gov>, "Kruchowski Barrette, Paula" <Paula.Kruchowski@minneapolismn.gov>,
                   "Dixon, Christopher J." <Christopher.Dixon@minneapolismn.gov>, "Antila, Nicholas C."
                   <nicholas.antila@minneapolismn.gov>, "Zettler, Gretchen L." <Gretchen.Zettler@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
            Date: Fri, 14 Apr 2017 15:45:28 +0000
Inline-Images: image001.png


Yeah Dixon you putz.

From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don’t inform folks about what the fuck is actually going on.

From: Saunders, Jennifer
Sent: Friday, April 14, 2017 10:38 AM
To: Osborne, Burt T.; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?

From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:37 AM
To: Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Well, but why did Barb send the email below? What was the reason for that?

From: Kruchowski Barrette, Paula
Sent: Friday, April 14, 2017 9:57 AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I have no idea. It’s weird because his legal stuff never even happened in Hennepin County, so I don’t know what he’d
be doing here. I sent it to Linda down here just because he knows where I work and there has to be a reason why
somebody doesn’t want him around. I don’t want him trying to get in here to try to visit me, especially since his own
sister told me he was a mental.

Paula Kruchowski Barrette
Assistant Minneapolis City Attorney
Assigned to the Minneapolis Police Department’s Domestic Assault Unit
350 South Fifth Street, Room 108
Minneapolis, MN 55415
612-673-2954/612-673-5412
paula.kruchowski@minneapolismn.gov


From: Osborne, Burt T.
Sent: Friday, April 14, 2017 9:54 AM
To: Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Why are we banning him from here? Did he come here and seek to get in?

From: Kruchowski Barrette, Paula
Sent: Friday, April 14, 2017 9:50 AM
To: Dixon, Christopher J.; Osborne, Burt T.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                                                                         MPD-9648000189
                    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 58 of 117
            From: "    13.82      13.82 13.82                    13.82
                To: "Dixon, Christopher J." <Christopher.Dixon@minneapolismn.gov>, "Kovalesky, Kerri"
                    <Kerri.Kovalesky@minneapolismn.gov>, "Osborne, Burt T." <Burt.Osborne@minneapolismn.gov>, "Saunders, Jennifer"
                    <Jennifer.Saunders@minneapolismn.gov>, "Antila, Nicholas C." <nicholas.antila@minneapolismn.gov>, "Zettler,
                    Gretchen L." <Gretchen.Zettler@minneapolismn.gov>
         Subject: RE: Attention: Security Matter
             Date: Fri, 14 Apr 2017 15:45:53 +0000
Inline-Images: image001.png


I totally agree with Burt. If there's a security alert, we should know why.

13.82           13.82             13.82


                                                   13.82
                          13.82


From: Dixon, Christopher J.
Sent: Friday, April 14, 2017 10:43 AM
To: Kovalesky, Kern; Osborne, Burt T.; Saunders, Jennifer;           13.82      13.82           Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I have absolutely no idea. I'll try to find out.

Christopher J. Dixon
Supervising Attorney - Criminal
Minneapolis City Attorney's Office
Office: (612) 673-2240
Fax: (612) 673-2189
christopherclixon(aminneapolismn.gov

From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer;          13.82                     ; Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer; 13.82       13.82 =;               Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14, 2017 10:38 AM
To: Osborne, Burt T.; 13.82        13.82 =;            Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?


From: Osborne, Burt T.
Sent: Frida April 14 2017 10:37 AM
To:             13.82 , =;      Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Well, but why did Barb send the email below? What was the reason for that?


From: 13.82          13.82
Sent: Friday, April 14, 2017 9:57 AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                        13.82

                                                                                                                                                  MPD-9648000192
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 59 of 117
               13.82
13.82          13.82             13.82


                                             13.82
                         13.82


From: Osborne, Burt T.
Sent: Frida April 14 2017 9:54 AM
To: 13.82       13.82 , =;      Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Why are we banning him from here? Did he come here and seek to get in?


From: 13.82          13.82
Sent: Friday, April 14, 2017 9:50 AM
To: Dixon, Christopher J.; Osborne, Burt T.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




     SIOn      1     510      n 1     510




From: Dixon, Christopher J.
Sent: Frida April 14 2017 9:29 AM
To:             13.82 ,
Subject: RE: Attention: Security Matter

Do you know what his issue is?

Christopher J. Dixon
Supervising Attorney - Criminal
Minneapolis City Attorney's Office
Office: (612) 673-2240
Fax: (612) 673-2189
christopherdixon(aminneaoolismn.aov

From: 13.82          13.82
Sent: Friday, April 14, 2017 9:24 AM
To: Laroen, Barb G.; Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily


                                                                              13.82
13.82          13.82             13.82

                                              13.82
                         13.82


From: Laroen, Barb G.




                                                                                                                                                      MPD-9648000193
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 60 of 117
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb


From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O'Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. — Room 210
Minneapolis, MN 55415

Office: 612-673-2966
col leen.obrien@ minnea polismn.gov




Minneapolis
City of Lakes




                                                                                                                                     MPD-9648000194
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 61 of 117
           From                                              13.82
               To: "Miller, Thomas J." <Thomas.Miller@minneapolismn.gov>
        Subject: FW: Attention: Security Matter
            Date: Fri, 14 Apr 2017 15:46:32 +0000
Wine-Images: image001.png


This is what I sent to the first folks who asked me. It's all I know.




                                                 13.82

From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:45 AM
To: Kovalesky, Kerri; Saunders, Jennifer,
Subject: RE: Attention: Security Matter           13.82                 Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.


Yeah Dixon you putz.


From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer
Subject: RE: Attention: Security Matter
                                                    13.82                Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.


Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer;           13.82               Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14 I   i :iu
To: Osborne, Burt T.;           13.82               Dixon, Christopher J.; Kovalesky, Kent Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: ecunty ' atter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?


From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:37 AM
To:           13.82            • Dixon, Christopher J.; Kovalesky, Kent Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Well, but why did Barb send the email below? What was the reason for that?

Fromi             13.82
Sent: rnaay, Apni 14, zw.i 9:5/ AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                 13.43


                                                13.82


                                                                                                                                            MPD-9648000195
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 62 of 117




                           H
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 63 of 117
           From:
                                                           13.82
               To: "Miller, Thomas J." <Thomas.Miller@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
            Date: Fri, 14 Apr 2017 16:08:25 +0000
Inline-Images: image001.png


Nope. His last name is Fredin.




                                                      13.82

From: Miller, Thomas J.
Se
To
Su

Thanks! F.Y.I. I could not locate anything in Civil PM that involves him. Is his last name Amdahl?


From             13.82
Sent: I-nclay, April 14, LW/ 1U:4/ AM
To: Miller, Thomas J.
Subject: FW: Attention: Security Matter

This is what I sent to the first folks who asked me. It's all I know.




                                             13.82

From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:45 AM
To: Kovalesky, Kerri; Saunders, Jennifer            13.82               Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter


         13.43
From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14, 2017 10:38 AM
To: Osborne, Burt T.; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?




                                                                                                                                           MPD-9648000207
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 64 of 117




                               I
   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 65 of 117




Saint Paul Police Complaint Number 1728017
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 66 of 117




                             J
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 67 of 117
            From: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
               To: "Zenzen, Mary L." <Mary.Zenzen@minneapolismn.gov>, "Wallace, Thaya" <Thaya.Wallace@minneapolismn.gov>,
                   "Carey, Ruth E." <Ruth.Carey@minneapolismn.gov>, "Meuwissen, Caresa M."
                   <Caresa.Meuwissen@minneapolismn.gov>, "Inthichack, Noah" <noah.inthichack@minneapolismn.gov>
               Cc: datapractices <datapractices@minneapolismn.gov>
          Subject: RE: Request Public Data DP 181303 / MPD-9648
             Date: Tue, 17 Apr 2018 20:48:33 +0000
Inline-Images: image001.png; image002.jpg


Hi all,

Thanks for checking on that, Mary.
I will facilitate all communication on this request – do not contact the requester directly.

Timeframe for No.10 – please check back to 2000 if possible?
Thanks for checking on that too!
J

-Lisa
From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:31 AM
To: Wallace, Thaya; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Cc: datapractices; Lamor, Lisa
Subject: RE: Request Public Data DP 181303

I see. So I’d advise intake to log this and send the DP tracking number to Lisa. Lisa, I’m not sure if you want us to correspond with the requestor directly, but you could have
our MPD number for reference. Lisa, could you get a timeframe from the requestor for No. 10? Not sure how far back the precincts will have data to begin with.

Once we have that clarification, the RIU processor should reach out to the precincts and get whatever data makes sense to address No. 10. Then as far as No. 1, I’d start with
a CAPRS name check?


Mary Zenzen
Manager, Police Record Services
City of Minneapolis – Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




From: Wallace, Thaya
Sent: Tuesday, April 17, 2018 10:25 AM
To: Zenzen, Mary L.; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Subject: RE: Request Public Data DP 181303

Not sure about the City Attorney’s Office; the Precincts get them.

From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:20 AM
To: Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah; Wallace, Thaya
Subject: FW: Request Public Data DP 181303
Importance: High

Would any order for protection shared with MPD be kept in one place? Would the city attorney’s office receive copies of OFPs?



Mary Zenzen
Manager, Police Record Services
City of Minneapolis – Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




                                                                                                                                                          MPD-9648001232
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 68 of 117
From: Responsible Authority
Sent: Tuesday, April 17, 2018 8:17 AM
To: Zenzen, Mary L.
Subject: FW: Request Public Data DP 181303
Importance: High

Good morning Mary,

We received the following request – I have highlighted parts that seem to apply potentially to MPD.

I would appreciate it if I could get a status in the next day or so of what you think you might be able to find that would be great. Number 10 is a bit confusing, but I hope
maybe it makes sense to you? (It took a while to sort through this one so I apologize for the short notice.)

I’ll be back at my desk this afternoon (around 2:30?) if you have any questions.
Thanks so much!
-Lisa

Lisa Lamor l Records Management Specialist l City of Minneapolis – City Clerk’s Office l Office: 612-673-2296 l lisa.lamor@minneapolismn.gov

Submit data requests and learn more about open government [here]




From: City of Minneapolis [ mailto:no-reply@wufoo.com]
Sent: Wednesday, April 04, 2018 12:47 PM
To: brockf12@gmail.com
Subject: Request Public Data


Thank you for submitting a request for government data to the City of Minneapolis. Your request has been received and
assigned a tracking number: DP_181303. Please refer to this number in any correspondence related to the request.


We may contact you if we have any questions about your request or to update you on its status. Find out more about public
data requests at: http://www.minneapolismn.gov/datapractices/publicdata.


Thank you for your interest.


Request Public Data
 Required. Briefly describe the data that you are requesting. Be as specific as possible. See ourFAQs for more information. *
 1. All documents in Your possession, custody or control concerning, relating to and/or referencing Brock Fredin.
 2. All communications concerning or relating to Brock Fredin.
 3. All communications between Susan Segal, Lindsey Middlecamp, David McCabe, Amy Boyer, Yamy Vang, You and St. Paul City Attorney's Office and/or St. Paul Police,
 Ramsey County Sheriff, Hudson Police/Tracy Hall, or St. Croix County Sheriff concerning or relating to Brock Fredin.
 4. Any knowledge of an April 27th, 2017 raid of Brock Fredin's home in Hudson, Wisconsin.
 5. Any knowledge of @CardsAgstHrsmt discussed between City employees, staff, or vendors within your possession.
 6. All Information Technology (IT) data relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account including timestamps, IP addresses, and/or
 work station numbers.
 7. All Information Technology (IT) data relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account relating to Brock Fredin.
 8. All Information Technology (IT) data relating to viewing, posting, and/or use of researching Brock Fredin.
 9. All database and/or Information Technology (IT) checks, edits, views, etc by City staff relating to or referencing Brock Fredin.
 10. Gender breakdown for all ex-parte and Final HRO/Orders of Protection sent to the Minneapolis Police from the Hennepin County and/or Ramsey County District
 Court.


 Optional. We will determine where to search based on the type of City Attorney's Office
 data requested. If you believe specific people, roles, or        Minneapolis Police
 departments may have data, identify them here.

 Indicate how we can contact you. The following information is         brock fredin
 optional; however, we need some way to contact you about your
 request.

 Name

 Email                                                                 brockf12@gmail.com

 Other contact information                                             4152838366




                                                                                                                                                          MPD-9648001233
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 69 of 117
           From: Responsible Authority <ResponsibleAuthority@minneapolismn.gov>
               To: "Hagedorn, Roger" <Roger.Hagedorn@Minneapolismn.gov>
        Subject: RE: Request Public Data DP 181303
            Date: Tue, 17 Apr 2018 21:00:25 +0000
Inline-Images: image001.jpg


Hi Roger,
I can certainly indicate that there is no responsive data regarding the use of hashtags and/or twitter postings.

However, since you indicated that we can monitor activity inside our network, do you think you might have anything responsive to:
        8. All Information Technology (IT) data relating to viewing, posting, and/or use of researching Brock Fredin.
        9. All database and/or Information Technology (IT) checks, edits, views, etc by City staff relating to or referencing Brock Fredin.

Is that kind of data search-able?

Thanks so much for your help, Roger - I appreciate your quick response,
-Lisa

Lisa Lamor l Records Management Specialist l City of Minneapolis – City Clerk’s Office l Office: 612-673-2296 l lisa.lamor@minneapolismn.gov

Submit data requests and learn more about open government [here]




From: Hagedorn, Roger
Sent: Tuesday, April 17, 2018 9:35 AM
To: Responsible Authority
Subject: RE: Request Public Data DP 181303

Lisa,
I’m sorry to say that I can’t help you with this and I don’t think that anyone at the City can. While we monitor activity inside our network, we have no control or monitoring
capability over what happens outside of it. There may be tools to track Twitter postings, but the City doesn’t have such tools and I’m afraid I have no experience in that
whatsoever.

Roger
X3182

From: Responsible Authority
Sent: Tuesday, April 17, 2018 8:19 AM
To: Hagedorn, Roger <Roger.Hagedorn@Minneapolismn.gov>
Subject: FW: Request Public Data DP 181303

Good morning Roger,

We received the following request – I’ve highlighted a few areas that I’m hoping you can help me with for processing.

Are the highlighted items even things you can even assemble somehow?

If you could let me know whether or not it’s even possible to get this data as soon as you have a moment, I’d appreciate it.

Thanks so much,
-Lisa

Lisa Lamor l Records Management Specialist l City of Minneapolis – City Clerk’s Office l Office: 612-673-2296 l lisa.lamor@minneapolismn.gov

Submit data requests and learn more about open government [here]




From: City of Minneapolis [ mailto:no-reply@wufoo.com]
Sent: Wednesday, April 04, 2018 12:47 PM
To: brockf12@gmail.com
Subject: Request Public Data

Thank you for submitting a request for government data to the City of Minneapolis. Your request has been received and assigned a
tracking number: DP_181303. Please refer to this number in any correspondence related to the request.

We may contact you if we have any questions about your request or to update you on its status. Find out more about public data requests
at: http://www.minneapolismn.gov/datapractices/publicdata.

Thank you for your interest.




                                                                                                                                                        MPD-9648001234
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 70 of 117
            From: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
               To: "Zenzen, Mary L." <Mary.Zenzen@minneapolismn.gov>
          Subject: RE: Request Public Data DP 181303 / MPD-9648
             Date: Wed, 2 May 2018 18:48:42 +0000
Inline-Images: image001.png; image002.jpg


Hi Mary,

Just following up to see if you have had any success in finding out information on this one – I saw you asked a bunch of folks then pulled back and indicated you’d be
working with CAO on collection.
Any update?

Thanks!
-Lisa

From: Lamor, Lisa
Sent: Tuesday, April 17, 2018 3:49 PM
To: Zenzen, Mary L.; Wallace, Thaya; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Cc: datapractices
Subject: RE: Request Public Data DP 181303 / MPD-9648

Hi all,

Thanks for checking on that, Mary.
I will facilitate all communication on this request – do not contact the requester directly.

Timeframe for No.10 – please check back to 2000 if possible?
Thanks for checking on that too!
J

-Lisa
From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:31 AM
To: Wallace, Thaya; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Cc: datapractices; Lamor, Lisa
Subject: RE: Request Public Data DP 181303

I see. So I’d advise intake to log this and send the DP tracking number to Lisa. Lisa, I’m not sure if you want us to correspond with the requestor directly, but you could have
our MPD number for reference. Lisa, could you get a timeframe from the requestor for No. 10? Not sure how far back the precincts will have data to begin with.

Once we have that clarification, the RIU processor should reach out to the precincts and get whatever data makes sense to address No. 10. Then as far as No. 1, I’d start with
a CAPRS name check?


Mary Zenzen
Manager, Police Record Services
City of Minneapolis – Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




From: Wallace, Thaya
Sent: Tuesday, April 17, 2018 10:25 AM
To: Zenzen, Mary L.; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Subject: RE: Request Public Data DP 181303

Not sure about the City Attorney’s Office; the Precincts get them.

From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:20 AM
To: Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah; Wallace, Thaya
Subject: FW: Request Public Data DP 181303
Importance: High

Would any order for protection shared with MPD be kept in one place? Would the city attorney’s office receive copies of OFPs?



Mary Zenzen
Manager, Police Record Services




                                                                                                                                                          MPD-9648001243
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 71 of 117
    From: Open City <OpenCity@minneapolismn.gov>
        To: <mary.zenzen@minneapolismn.gov>
 Subject: DR18_001303 - #1, #10
     Date: Sun, 7 Oct 2018 08:50:40 -0700


Mary Zenzen,


Complete by 2018-10-07.

Thank you,
Lisa Lamor




Reference number: DR18_001303
What: 1. All documents in Your possession, custody or control concerning, relating to and/or referencing Brock Fredin. 2. All communications concerning or relating to Brock Fredin.
3. All communications between Susan Segal, Lindsey Middlecamp, David McCabe, Amy Boyer, Yamy Vang, You and St. Paul City Attorney's Office and/or St. Paul Police, Ramsey
County Sheriff, Hudson Police/Tracy Hall, or St. Croix County Sheriff concerning or relating to Brock Fredin. 4. Any knowledge of an April 27th, 2017 raid of Brock Fredin's home in
Hudson, Wisconsin. 5. Any knowledge of @CardsAgstHrsmt discussed between City employees, staff, or vendors within your possession. 6. All Information Technology (IT) data
relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account including timestamps, IP addresses, and/or work station numbers. 7. All Information Technology
(IT) data relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account relating to Brock Fredin. 8. All Information Technology (IT) data relating to viewing,
posting, and/or use of researching Brock Fredin. 9. All database and/or Information Technology (IT) checks, edits, views, etc by City staff relating to or referencing Brock Fredin.
10. Gender breakdown for all ex-parte and Final HRO/Orders of Protection sent to the Minneapolis Police from the Hennepin County and/or Ramsey County District Court. From: To:
Who: City Attorney's Office Minneapolis Police How: brock fredin brockf12@gmail.com 4152838366
Requestor information: brock fredin
Requestor email: brockf12@gmail.com


Ref:MSG1639564




                                                                                                                                                            MPD-9648001257
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 72 of 117




                                                                                13.393




From: MacDonald, Kyle H
Sent: Wednesday, October 31, 2018 10:37 AM
To: Zenzen, Mary L. <Mary.Zenzen@ minneapolismn.gov>
Cc: Lamor, Lisa <lisa.lamor@minneapolismn.gov>; Bachun, Caroline M. <Caroline.Bachun@minneapolismn.gov>
Subject: RE: MPD 9648 and CCO 181303

I've completed reviewing a number of emails related to this requestor. I initially searched MPD/police locations, which yielded around 120 documents. I then expanded my
search to include public email boxes and ended up with around 450 emails from the City Attorney's Office and emails between the victim, a city employee, and outside
counsel. I'm not sure if others have reviewed these emails as part of City Clerk review or City Attorney's Office. I marked many documents for Attorney review, mainly
because most of these documents involve Susan Segal and other attorneys in the CAO. The documents are in DISCO under the folder MPD 9648.

I've included Carol on this email as part of the attorney review.

Thank you,

Kyle

From: Zenzen, Mary L.
Sent: Tuesday, October 30, 2018 9:48 AM
To: MacDonald, Kyle H <kyle.macdonald@ minneapolismn.gov>
Cc: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: RE: MPD 9648 and CCO 181303

Good catch — if you're talking about part 10, he's asking for a gender breakdown, which isn't data that is collected, so we can cross that one off.



Mary Zenzen
Manager, Police Record Services
City of Minneapolis — Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




From: MacDonald, Kyle H
Sent: Tuesday, October 30, 2018 9:44 AM
To: Zenzen, Mary L. <Mary.Zenzen@ minneapolismn.gov>
Cc: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: RE: MPD 9648 and CCO 181303

I'm working on the email pull for this request. I notice that the requestor also wants copies of all HROs filed against this person. Has this part of the request been
addressed or do we still need to send out emails to the various precincts?

From: Zenzen, Mary L.




                                                                                                                                                          MPD-9648001265
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 73 of 117
          From: "Zenzen, Mary L." </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=0A190BE2DBF94840AA45CBF9B4F9B1DE-ZENZEN, MAR>
            To: "MacDonald, Kyle H" <kyle.macdonald@minneapolismn.gov>
            Cc: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
     Subject: MPD 9648 and CCO 181303
          Date: Fri, 26 Oct 2018 20:12:26 -0000
 Embedded: unnamed


Kyle, please see the attached request. Could you add this to your email pull list (See: no. 2 of his numbered list). I would search with his name as the keyword(s).

Let me know what comes back and we can discuss how to approach the review.

Thanks!




                                                                                                                                                         MPD-9648001260
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 74 of 117
    From: "MacDonald, Kyle H" <kyle.macdonald@minneapolismn.gov>
          To: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
 Subject: RE: MPD 9648 / DP 181303 - Fredin
     Date: Fri, 31 May 2019 14:12:34 +0000


I’m not sure what happened with this request. I have a folder labeled Fredin production however it’s empty. I’m looking through my assorted flash drives and I don’t see
one labeled 9648 or 181303.

From: Lamor, Lisa
Sent: Friday, May 31, 2019 8:37 AM
To: MacDonald, Kyle H <kyle.macdonald@minneapolismn.gov>
Subject: RE: MPD 9648 / DP 181303 - Fredin

Good morning Kyle,

I was wondering if you could give me a status update on this one…?

Any information would be most appreciated.

Thanks!
-Lisa
From: MacDonald, Kyle H
Sent: Monday, April 01, 2019 12:51 PM
To: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: MPD 9648 / DP 181303 - Fredin

Good afternoon again,

I’ve completed the review of the Brock Fredin documents. I think this one initially came through the clerk’s office. Everything has been reviewed by me and Carol B. I’ll load
this and the Horowitz request on to a flash drive. I’m assuming that you would want to handle contact with the requestor?

Kyle MacDonald
Records Management Specialist

City of Minneapolis – Police Department
Records Information Unit
350 S. Fifth St. – Room # 31
Minneapolis, MN 55415

612-673-6101
Kyle.macdonald@minneapolismn.gov

*The Minneapolis Police Department recently began using a new Records Management System for storing and retrieving data related to MPD cases. Your patience is
appreciated, as delays in responding to and fulfilling requests for police data are expected during the implementation of the new system.




                                                                                                                                                        MPD-9648001276
                   CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 75 of 117
    From: "Lamor, Lisa" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
          (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=F75744158FF4403AA2F6870390C7BB67-LAMOR, LISA>
          To: "MacDonald, Kyle H" <kyle.macdonald@minneapolismn.gov>
 Subject: RE: MPD 9648 / DP 181303 - Fredin
     Date: Fri, 31 May 2019 14:13:14 -0000


Hmm… a mystery…
Does MPD-9648 still show open?



From: MacDonald, Kyle H
Sent: Friday, May 31, 2019 9:13 AM
To: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: RE: MPD 9648 / DP 181303 - Fredin

I’m not sure what happened with this request. I have a folder labeled Fredin production however it’s empty. I’m looking through my assorted flash drives and I don’t see
one labeled 9648 or 181303.

From: Lamor, Lisa
Sent: Friday, May 31, 2019 8:37 AM
To: MacDonald, Kyle H <kyle.macdonald@minneapolismn.gov>
Subject: RE: MPD 9648 / DP 181303 - Fredin

Good morning Kyle,

I was wondering if you could give me a status update on this one…?

Any information would be most appreciated.

Thanks!
-Lisa
From: MacDonald, Kyle H
Sent: Monday, April 01, 2019 12:51 PM
To: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: MPD 9648 / DP 181303 - Fredin

Good afternoon again,

I’ve completed the review of the Brock Fredin documents. I think this one initially came through the clerk’s office. Everything has been reviewed by me and Carol B. I’ll load
this and the Horowitz request on to a flash drive. I’m assuming that you would want to handle contact with the requestor?

Kyle MacDonald
Records Management Specialist

City of Minneapolis – Police Department
Records Information Unit
350 S. Fifth St. – Room # 31
Minneapolis, MN 55415

612-673-6101
Kyle.macdonald@minneapolismn.gov

*The Minneapolis Police Department recently began using a new Records Management System for storing and retrieving data related to MPD cases. Your patience is
appreciated, as delays in responding to and fulfilling requests for police data are expected during the implementation of the new system.




                                                                                                                                                        MPD-9648001277
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 76 of 117




                           K
                CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 77 of 117
      From: "Nilsson, Erik A." <Erik.Nilsson@minneapolismn.gov>
        To: "Segal, Susan L." <Susan.Segal@minneapolismn.gov>
 Subject: FW:
      Date: Tue, 22 Aug 2017 18:11:36 +0000


FYI




                                                              13.43




                                                                                  MPD-9648001109
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 78 of 117




                            L
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 79 of 117




                           O
               CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 80 of 117


                                                                                              Brock F <brockf12@gmail.com>



DR18_001303
2 messages

Open City <OpenCity@minneapolismn.gov>                                                             Fri, Oct 18, 2019 at 10:45 AM
Reply-To: Open City <OpenCity@minneapolismn.gov>
To: brockf12@gmail.com
Cc: ResponsibleAuthority@minneapolismn.gov


  Good morning,

    I'm reaching out to you today because our records show that you submitted a Data Practices request to the City of
 Minneapolis at the beginning of April in 2018. Unfortunately, our office has experienced a significant amount of turnover in
 the last year, and the person previously working on your request is no longer at our office. We noticed that we couldn't find
 a record of data ever being sent to you for your request.

 If you are still interested in receiving data, could you please reply all to the to this email letting us know? If we do not
 receive a response from you by COB on October 28th, we will assume that you are no longer interested in receiving the
 data you requested.

 If you have any questions or concerns, please let us know.

 Thank you,

 Jacob Crawford

 Records Management Specialist

 City of Minneapolis – City Clerk

 350 S. Fifth St. – Room #304

 Minneapolis, MN 55415



 Office: 612-673-2476

 Jacob.Crawford@minneapolismn.gov


 Ref:MSG2235948


Brock F <brockf12@gmail.com>                                                                       Fri, Oct 18, 2019 at 12:50 PM
To: Open City <OpenCity@minneapolismn.gov>
Cc: ResponsibleAuthority@minneapolismn.gov

 It is my belief the request was deliberately ignored. Yes, of course I want the data.
 [Quoted text hidden]
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 81 of 117




                            P
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 82 of 117
Thank you,


7147A,e.e. Vowrig1Pcort4,
Court- OperarbonkSupervi.sor
Second',judizi.a.L
               . Davict Court
Doine4ttc, Abiksea-laraziment Office,
25 W. 7tIvStreetRwv/3122
Sai,nt-Paca,, MN 55102
651-266-5142 (phone)
651-266-5140 (fax)
Visit our website

You are responsible for lawful use of this information. This email and any attachments to it may be confidential and they are intended solely for the individual or
organization to which they are addressed. They may contain privileged or confidential information and should not be disseminated. If you are not the intended recipient of
this email, you should not copy, distribute or take any action in reliance to this email or the attachments. If you received this email in error, please notify the sender
immediately at 651-266-5130. Thank you.


                                                                           eCo u rtMNIN
                                                                           %,inno.i3 Bra rich I=



       Effective July 1, 2016, the use of eFiling and eService by attorneys, government agencies, and guardians ad litem will be mandatory in all counties statewide.

                                            eFile Support Center: 651-227-2002 or 1-855-291-8246 or www.mncourts.govieFile




                                                                                                                                                      MPD-9648001122
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 83 of 117




                           Q
                    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 84 of 117
            From: "Heng, Mary Ellen" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/ON=RECIPIENTS/CN=8FB9455EF86C4CADB15A86AA817EC7B8-HENG, MARY>
                To: "Andrea Miller (Andrea.Miller@ci.stpaul.mn.us)" <Andrea.Miller@ci.stpaul.mn.us>
        Subject: Fredin review
             Date: Mon, 08 Jan 2018 17:08:16 -0000
 Attachments
                      Minn. Stat. sec. 299C.46
Andrea —

I have attached my official decline for you.



Mary Ellen Heng
Deputy City Attorney - Criminal

City of Minneapolis — Minneapolis City Attorney's Office
350 S. Fifth St. — Room #210
Minneapolis, MN 55415

Office: 612-673-2270
Cell: 612-708-6674
Marvellen.hene@minneapolismn.gov




                                                                                                      MPD-9648001190
                    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 85 of 117
            From: "Kasper, Jessica" <Jessica.Kasper@Minneapolismn.gov>
                To: "Rygh, Kathy A." <Kathy.Rygh@minneapolismn.gov>
         Subject:
             Date: Tue, 27 Feb 2018 15:23:50 +0000
Inline-Images: image001.png; image002.png


http://www.citypages.com/news/accused-stalker-brock-fredin-is-writing-a-horror-story-and-hes-the-main-character/414395703




Jessica B. Kasper
Manager of Administration

City of Minneapolis – City Attorney’s Office
350 S. Fifth St. – Room #210
Minneapolis, MN 55415

Office: 612-673-2035
Jessica.Kasper@minneapolismn.gov




                                                                                                                            MPD-9648001191
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 86 of 117
    From: "Pietan, Laura (CI-StPaul)" <laura.pietan@ci.stpaul.mn.us>
        To: "Heng, Mary Ellen (MaryEllen.Heng@minneapolismn.gov)" <MaryEllen.Heng@minneapolismn.gov>
 Subject: quick question
     Date: Thu, 14 Dec 2017 16:52:45 +0000


Hi Mary Ellen,

I’d like to reach out to Bloomington Criminal Deputy to see if she/he would consider reviewing a case involving Brock Fredin and one of our
employees. I’d ask you – but I understand your office has ties to this defendant as well. I went to Blooming CA website, but can’t locate info
on Deputy – can you hook me up?

Thanks much,
Laura


Laura Pietan
Deputy St. Paul City Attorney




                                                                                                                           MPD-9648001174
                    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 87 of 117
    From: "Heng, Mary Ellen" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
          (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=8FB9455EF86C4CADB15A86AA817EC7B8-HENG, MARY>
        To: "Pietan, Laura (CI-StPaul)" <laura.pietan@ci.stpaul.mn.us>
 Subject: RE: quick question
     Date: Thu, 14 Dec 2017 16:56:09 -0000


They have a new deputy and I don't have her email. But I always contact their senior attorney Erica Glassberg. Her email is eglassberg@bloomingtonmn.gov


                                                                        13.43
Mary Ellen Heng
Deputy City Attorney - Criminal

City of Minneapolis — Minneapolis City Attorney's Office
350 S. Fifth St. — Room #210
Minneapolis, MN 55415

Office: 612-673-2270
Cell: 612-708-6674
Maryellen.heng@minneapolismn.gov


From: Pietan, Laura (CI-StPaul) [mailto:laura.pietan©ci.stpaul.mn.us]
Sent: Thursday, December 14, 2017 10:53 AM
To: Heng, Mary Ellen
Subject: quick question

Hi Mary Ellen,

I'd like to reach out to Bloomington Criminal Deputy to see if she/he would consider reviewing a case involving Brock Fredin and one of our
employees. I'd ask you - but I understand your office has ties to this defendant as well. I went to Blooming CA website, but can't locate info
on Deputy - can you hook me up?

Thanks much,
Laura


Laura Pietan
Deputy St. Paul City Attorney




                                                                                                                                                  MPD-9648001175
              CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 88 of 117
      From: "mayer.peter@dorsey.com" <mayer.peter@dorsey.com>
         To: "Green, David" <david.greengminneapolismn.gov>
    Subject: Affidavit to Show CauseCS edit.doc
       Date: Thu, 14 Dec 2017 17:04:04 +0000
Attachments       Minn. Stat. sec. 299C.46




                                                                                MPD-9648001176
               CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 89 of 117
         From: Anne Glidden <Anne.Glidden@hennepin.us>
            To: See Khang <See.Khang@hennepin.us>, CC.DASCPO <CC.DASCPO@hennepin.us>, Melissa Rogers
                <melissa.rogers@minneapolismn.gov>, Robert Greer <robert.greer@minneapolismn.gov>, Jamie Becker-Finn
                <jamie.becker-finn@hennepin.us>
      Subject: PO completed GOA List 9.20.17 JBF.XLSX
          Date: Wed, 20 Sep 2017 14:46:17 +0000
 Attachments: GOA_List_9.20.17_JBF.XLSX




Disclaimer: If you are not the intended recipient of this message, please immediately notify the sender of the transmission error and then
promptly delete this message from your computer system.




                                                                                                                        MPD-9648001134
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 90 of 117
    From: See Khang <See.Khang@hennepin.us>
       To: CA.DASC Centerstaff <CA.DASC_Centerstaff@hennepin.us>
 Subject: 72 Hour Arrest List - Wed. 9.20.17
     Date: Wed, 20 Sep 2017 14:51:32 +0000


 GOA SUSPECT             I GOA DOB I VICTIM NAME




                  13.02 Sub. 12

 Fredin, Brock William    12/12/83             13.82




                  13.02 Sub. 12




Disclaimer: If you are not the intended recipient of this message, please immediately notify the sender of the transmission error and then
promptly delete this message from your computer system.




                                                                                                                        MPD-9648001135
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 91 of 117
           From: Jamie Becker-Finn <jamie.becker-finn@hennepin.us>
              To: Robert Greer <robert.greer@minneapolismn.gov>, CC.DASCPO <CC.DASCPO@hennepin.us>, Paula Kruchowski
                  <Paula.Kruchowski@minneapolismn.gov>, "Christopher.Hildreth@minneapolismn.gov"
                  <Christopher.Hildreth@minneapolismn.gov>, Melissa Rogers <melissa.rogers@minneapolismn.gov>, Michelle
                  Jacobson <Michelle.Jacobson@minneapolismn.gov>, Kathy Rygh <Kathy.Rygh@minneapolismn.gov>, See Khang
                  <See.Khang@hennepin.us>
        Subject: Final GOA List 9.20.17 JBF.XLSX
            Date: Wed, 20 Sep 2017 16:58:09 +0000
 Attachments: Final_GOA_List_9.20.17_JBF.XLSX


I moved the Fredin, Brock William report 17-358837 to “non-dom” Victim has an HRO but the parties have no domestic relationship, despite it being coded as such in this
report.



Disclaimer: If you are not the intended recipient of this message, please immediately notify the sender of the transmission error and then
promptly delete this message from your computer system.




                                                                                                                                                   MPD-9648001136
                  CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 92 of 117
           From: Jamie Becker-Finn <jamie.becker-finn@hennepin.us>
              To: Robert Greer <robert.greer@minneapolismn.gov>, CC.DASCPO <CC.DASCPO@hennepin.us>, Paula Kruchowski
                  <Paula.Kruchowski@minneapolismn.gov>, "Christopher.Hildreth@minneapolismn.gov"
                  <Christopher.Hildreth@minneapolismn.gov>, Melissa Rogers <melissa.rogers@minneapolismn.gov>, Michelle
                  Jacobson <Michelle.Jacobson@minneapolismn.gov>, Kathy Rygh <Kathy.Rygh@minneapolismn.gov>, See Khang
                  <See.Khang@hennepin.us>
        Subject: Final GOA List 9.20.17 JBF.XLSX
            Date: Wed, 20 Sep 2017 16:58:09 +0000
 Attachments: Final_GOA_List_9.20.17_JBF.XLSX


I moved the Fredin, Brock William report 17-358837 to “non-dom” Victim has an HRO but the parties have no domestic relationship, despite it being coded as such in this
report.



Disclaimer: If you are not the intended recipient of this message, please immediately notify the sender of the transmission error and then
promptly delete this message from your computer system.




                                                                                                                                                   MPD-9648001137
                 CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 93 of 117
             From: See Khang <See.Khang@hennepin.us>
               To: CA.DASC Centerstaff <CA.DASC_Centerstaff@hennepin.us>
        Subject: GOA list - Wed. 9.20.17
             Date: Wed, 20 Sep 2017 14:38:35 +0000
 Attachments: GOA_List_9.20.17_JBF.XLSX




Sincerely,
See Khang
Investigative Paralegal
Domestic Abuse Service Center
Direct Number: (612) 348-9335
Email address: see.khang@hennepin.us




Disclaimer: If you are not the intended recipient of this message, please immediately notify the sender of the transmission error and then
promptly delete this message from your computer system.




                                                                                                                        MPD-9648001132
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 94 of 117




                           R
               CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 95 of 117
         From: "Green, David" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=B196013085A404606BOBCA706F10F1009-GREEN, DAVI>
            To: "green.david@dorsey.com" <green.david@dorsey.com>
      Subject: FW: Affidavit to Show CauseCS edit.doc
          Date: Fri, 15 Dec 2017 18:56:35 -0000
 Attachments:         Minn. Stat. sec. 299C.46


David B. Green
Special Assistant City Attorney, Criminal Division
City of Minneapolis — City Attorney's Office
350 S. Fifth St. — Room #210
Minneapolis, MN 55415
Office: 612-673-2022
david.green@minneapolismn.gov



    Original Message
From: mayer.peter@dorsey.com [mailto:mayer.peter@dorsey.com]
Sent: Thursday, December 14, 2017 11:04 AM
To: Green, David
Subject: Affidavit to Show CauseCS edit.doc




                                                                                             MPD-9648001184
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 96 of 117




                            S
                 CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 97 of 117
            From: Tom Powers <tom.powers@meltwater.com>
               To: "Pai, Vaman M." <Vaman.Pai@minneapolismn.gov>
          Subject: Fwd: Meltwater reports
             Date: Tue, 1 Aug 2017 15:18:46 -0500
 Attachments: City_of_Minneapolis_-_Apr_2017.xlsx; City_of_Minneapolis_-_Mar_2017.xlsx


March and April
-

     ---------- Forwarded message ----------
     From: Pai, Vaman M. < Vaman.Pai@minneapolismn.gov>
     Date: Tue, Aug 1, 2017 at 8:59 AM
     Subject: Meltwater reports
     To: "Tom Powers ( tom.powers@meltwater.com)" < tom.powers@meltwater.com>



     Any luck with the January – July 2017 reports? Willing to take them one month at a time. I have a deadline coming up in three weeks.



     Thanks.



     Vaman Pai
     Communications Specialist



     City of Minneapolis - Communications

     350 S. Fifth St. - Room 301M

     Minneapolis, MN 55415-1315



     Office: 612-673-2123

      vaman.pai@minneapolismn.gov




     --

     Tom Powers
     Managing Director, Client Success Chicago

     T: +1 312-265-8174
          tom.powers@meltwater.com | www.meltwater.com

     Meltwater – helping companies make better, more
     informed decisions based on insights from the outside




--

Tom Powers



                                                                                                                       MPD-9648001093
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 98 of 117




                            T
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 99 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 100 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 101 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 102 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 103 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 104 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 105 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 106 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 107 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 108 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 109 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 110 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 111 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 112 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 113 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 114 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 115 of 117
CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 116 of 117




                            U
                    CASE 0:17-cv-03058-SRN-HB Document 189 Filed 08/21/20 Page 117 of 117
   From: "Carr, Vanessa T." </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
          (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=B9F8ABDD1C8C4EBE897EF6EAEB9330C9-CARR, VANES>
     To: "Schultz, William N." <William.Schultz@minneapolismn.gov>
 Subject: RE: Police report
   Date: Wed, 15 Jun 2016 13:32:10 -0000


Lol you were so great that she has to keep calling you! Lol
Good Morning!!!


From: Schultz, William N.
Sent: Wednesday, June 15, 2016 7:58 AM
To: Carr, Vanessa T.
Subject: RE: Police report

I did receive an email from a Sgt from St Paul that is investigating the guy that is doing the harassing. I connected him with Lynn and sent her the original police report # so I
think it is being dealt with. I told        again that 311 does not do anything except send in the report. I have had about 4 emails from her since I left 311!! I keep telling
her that I don't work there any more!!

Have a great day.


From: Carr, Vanessa T.
Sent: Monday, June 13, 2016 6:34 PM
To: Schultz, William N.
Subject: RE: Police report

Hi Bill, am I supposed to respond to this? LOL oops


From: Schultz, William N.
Sent: Friday, June 10, 2016 1:52 PM
To: Carr, Vanessa T.
Subject: FW: Police report

Hi Vanessa, I told           I would pass this on and here is what I said to her:

HI

Sorry to hear you are still having issues with this guy. I will forward this to 311 but just to let you know, at 311 we took the police reports but then they are sent to the
Minneapolis Police and they would be the ones that would contact you. I am not sure who the investigator would even be in the Police Department.

Thanks,

Bill


Not sure what, if anything, can be done to help her from here??


Thank you and have a great weekend.

Bill



From:                      [rnailtc                       ]
Sent: Thursday, June 09, 2016 7:22 PM
To: Schultz, William N.
Subject: Re: Police report

Hi Bill,
 Unfortunately I haven't heard from anyone at 311, so I called the other day and set up a new addition to the report,
and still have not heard back. This guy is posting my personal information online. I need to file something against
him. I have also come into contact with three other women who have been harassed by him. Please let me know what
to do. Thank you for your continued help.



On Tue, May 31, 2016 at 8:38 AM, Schultz, William N. < William.Schultz(&minneapolismn.gov> wrote:
Hi

I no longer work at Minneapolis 311, still with the City but in a different department. I forwarded your email to a colleague that is still at 311 to see what could be done
from Minneapolis. I am sure you will hear from someone at 311 or from the Minnenapolis Police Department about this.

Thanks and again I am sorry you are still having to deal with this.




                                                                                                                                                            MPD-9648000063
